Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                      Entered onStepp
                                                FLSD Docket 01/13/2020 Page 1 of 98
                                         November 13, 2019                      ·




            · · · · IN THE UNITED STATES DISTRICT COURT
            · · · · FOR THE SOUTHERN DISTRICT OF FLORIDA
            · · · · · · · WEST PALM BEACH DIVISION

            · · · · · · ·CASE NO.: 19-CV-80825-DMM

            JENNIFER QUASHA, on behalf of
            her son, H.Q., a minor,

            · · · · · Plaintiffs,

            vs.

            CITY OF PALM BEACH GARDENS,
            FLORIDA,

            · · · · · Defendant.
            _____________________________/




            · · · · · ·DEPOSITION OF STEPHEN J. STEPP


            · · · · · · · · ·Pages 1 through 72

            ·   ·   ·   ·   · ·   Wednesday, November 13, 2019
            ·   ·   ·   ·   · ·   · 10:38 a.m. to 12:38 p.m.
            ·   ·   ·   ·   · ·   · U.S. Legal Support, Inc.
            ·   ·   ·   ·   444   West Railroad Avenue, Suite 300
            ·   ·   ·   ·   · ·   · West Palm Beach, Florida




            · · · · · · · · · · Reported By:
            · · · · · · · · ·KIMBERLEY A. ROSS




                                        U.S. LEGAL SUPPORT
                                      www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                      Entered onStepp
                                                FLSD Docket 01/13/2020 Page 2 of 98
                                         November 13, 2019                     2

      ·1· ·APPEARANCES:

      ·2· ·On Behalf of the Plaintiffs:

      ·3·   ·   ·   ·   ·   ·   ·DISABILITY INDEPENDENCE GROUP, INC.
      · ·   ·   ·   ·   ·   ·   ·2990 S.W. 35th Avenue
      ·4·   ·   ·   ·   ·   ·   ·Miami, Florida· 33133
      · ·   ·   ·   ·   ·   ·   ·305.669.2822
      ·5·   ·   ·   ·   ·   ·   ·mdietz@justdigit.org
      · ·   ·   ·   ·   ·   ·   ·BY:· MATTHEW W. DIETZ, ESQ.
      ·6
      · ·   ·On Behalf of the Defendant:
      ·7
      · ·   ·   ·   ·   ·   ·   ·JOHNSON, ANSELMO, MURDOCH,
      ·8·   ·   ·   ·   ·   ·   ·BURKE, PIPER & HOCHMAN, P.A.
      · ·   ·   ·   ·   ·   ·   ·2455 East Sunrise Boulevard, Suite 1000
      ·9·   ·   ·   ·   ·   ·   ·Fort Lauderdale, Florida· 33304
      · ·   ·   ·   ·   ·   ·   ·954.463.0100
      10·   ·   ·   ·   ·   ·   ·alexander@jambg.com
      · ·   ·   ·   ·   ·   ·   ·BY:· SCOTT D. ALEXANDER, ESQ.
      11

      12· ·ALSO PRESENT:

      13· · · · · · ·JENNIFER QUASHA

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25


                                        U.S. LEGAL SUPPORT
                                      www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                      Entered onStepp
                                                FLSD Docket 01/13/2020 Page 3 of 98
                                   November 13, 2019                           3

      ·1· · · · · · · · · ·INDEX OF PROCEEDINGS

      ·2· · · · · · · · · · · · · · · · · · · · · · · · · · ·Page

      ·3· ·STEPHEN J. STEPP

      ·4· ·Direct Examination by Mr. Dietz· · · · · · · · · · · 4

      ·5· ·Certificate of Oath· · · · · · · · · · · · · · · · ·69

      ·6· ·Certificate of Reporter· · · · · · · · · · · · · · ·70

      ·7· ·Read and Sign Letter· · · · · · · · · · · · · · · · 71

      ·8· ·Errata Sheet· · · · · · · · · · · · · · · · · · · · 72

      ·9· · · · · · · · · · · · * * * * *

      10· · · · · · · · · ·PLAINTIFFS' EXHIBITS

      11· ·Number· · · · · · Description· · · · · · · · · ·Page

      12·   ·1· · ·Information from Janice Massey re call· · · ·9
      · ·   · · · ·to city manager's office from
      13·   · · · ·Michael Quasha
      · ·   ·2· · ·Note from Jennifer Quasha and Michael· · · ·12
      14·   · · · ·Quasha in reference to a formal 504 ADA
      · ·   ·3· · ·Response to ADA grievance· · · · · · · · · ·12
      15·   ·4· · ·Quasha family response to questions· · · · ·16
      · ·   ·5· · ·Email from Mrs. Quasha· · · · · · · · · · · 16
      16·   ·6· · ·Written response to Quashas relating· · · · 17
      · ·   · · · ·to allegations
      17·   ·7· · ·Chapter 46, "Parks and Recreation,"· · · · ·48
      · ·   · · · ·Palm Beach Gardens Code of Ordinances
      18·   ·8· · ·Resolution 48, 2019· · · · · · · · · · · · ·51
      · ·   ·9· · ·Agenda of Parks & Recreation Advisory· · · ·55
      19·   · · · ·Board dated 11/21/2016
      · ·   ·10· · Transmittal sheet from the City of Palm· · ·56
      20·   · · · ·Beach Gardens re modifications to
      · ·   · · · ·concession stand at Gardens Park
      21·   ·11· · Purchase order for construction of· · · · · 58
      · ·   · · · ·baseball batting cages and pitching
      22·   · · · ·areas at Gardens Park
      · ·   ·12· · 2018 "Recreation Summer Analysis"· · · · · ·60
      23·   · · · ·PowerPoint by the City of Palm Beach
      · ·   · · · ·Gardens
      24

      25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                      Entered onStepp
                                                FLSD Docket 01/13/2020 Page 4 of 98
                                   November 13, 2019                           4

      ·1· · · · · · ·Deposition taken before Kimberley A. Ross,
      ·2· ·Notary Public in and for the State of Florida at
      ·3· ·Large in the above cause.
      ·4· · · · · · · · · · · · · *****
      ·5· · · · · · ·THE REPORTER:· Do you swear the testimony
      ·6· · · · you are about to give will be the truth, the
      ·7· · · · whole truth, and nothing but the truth?
      ·8· · · · · · ·THE WITNESS:· I do, yes, ma'am.
      ·9· ·THEREUPON,
      10· · · · · · · · · · STEPHEN J. STEPP,
      11· ·having been first duly sworn, was examined and testified
      12· ·as follows:
      13· · · · · · · · · · DIRECT EXAMINATION
      14· ·BY MR. DIETZ:
      15· · · · Q.· ·Please state and spell your name for the
      16· ·record.
      17· · · · A.· ·Stephen Stepp.· S-T-E-P-H-E-N S-T-E-P-P.
      18· · · · Q.· ·Good morning, Mr. Stepp.· My name is
      19· ·Matthew Dietz.· I represent Jennifer Quasha for her
      20· ·son H.Q. versus the City of Palm Beach Gardens.
      21· · · · · · ·Have you ever had your deposition taken
      22· ·before?
      23· · · · A.· ·Yes.
      24· · · · Q.· ·So you know the routine about allowing me
      25· ·to speak before you speak, everything has to be out


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                      Entered onStepp
                                                FLSD Docket 01/13/2020 Page 5 of 98
                                   November 13, 2019                           5

      ·1· ·loud and verbal so it gets on the record, and your
      ·2· ·counsel may object to the form of the question.
      ·3· ·Unless he asks you not to answer any question,
      ·4· ·please answer to the best of your ability.
      ·5· · · · A.· ·Yes.
      ·6· · · · Q.· ·Thank you.
      ·7· · · · · · ·Where do you currently work, Mr. Stepp?
      ·8· · · · A.· ·For the City of Palm Beach Gardens.
      ·9· · · · Q.· ·And what do you do for the City of Palm
      10· ·Beach Gardens?
      11· · · · A.· ·I am currently the deputy city manager.
      12· · · · Q.· ·And who do you report to as the deputy
      13· ·city manager?
      14· · · · A.· ·Ron Ferris, the city manager.
      15· · · · Q.· ·How long have you been the deputy city
      16· ·manager?
      17· · · · A.· ·A little over a year.
      18· · · · Q.· ·And prior to being the deputy city
      19· ·manager, what was your position?
      20· · · · A.· ·Chief of police.
      21· · · · Q.· ·And what city were you the chief of police
      22· ·for?
      23· · · · A.· ·The City of Palm Beach Gardens.
      24· · · · Q.· ·And how long were you the chief of police
      25· ·for the City of Palm Beach Gardens?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                      Entered onStepp
                                                FLSD Docket 01/13/2020 Page 6 of 98
                                   November 13, 2019                           6

      ·1· · · · A.· ·Approximately 15 years.
      ·2· · · · Q.· ·And what was your job prior to being the
      ·3· ·chief of police?
      ·4· · · · A.· ·I was assistant chief of police in
      ·5· ·North Miami.
      ·6· · · · Q.· ·The City of North Miami?
      ·7· · · · A.· ·Yes.
      ·8· · · · Q.· ·And how long were you the assistant chief
      ·9· ·of police for the City of North Miami?
      10· · · · A.· ·I don't know the exact number of years as
      11· ·assistant chief, but I was with the police
      12· ·department there approximately 25 years and with the
      13· ·City a total of approximately 28 years.
      14· · · · Q.· ·What is your educational background?
      15· · · · A.· ·I have a Master's degree in public
      16· ·management with specialization in human resource
      17· ·development and a Bachelor's in criminal justice.
      18· · · · Q.· ·And when did you get your Master's in
      19· ·public management?
      20· · · · A.· ·I believe 1996.
      21· · · · Q.· ·From where?
      22· · · · A.· ·St. Thomas University.
      23· · · · Q.· ·What licenses or certificates do you have?
      24· · · · A.· ·With the State of Florida, the police
      25· ·officers standards in training.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                      Entered onStepp
                                                FLSD Docket 01/13/2020 Page 7 of 98
                                   November 13, 2019                           7

      ·1· · · · Q.· ·Anything else?
      ·2· · · · A.· ·I think from my recollection that's the
      ·3· ·main.· I mean, there's other licenses, a driver's
      ·4· ·license, things like that; but I don't think that
      ·5· ·pertains to your question.
      ·6· · · · Q.· ·No.
      ·7· · · · · · ·What are your duties as deputy city
      ·8· ·manager?
      ·9· · · · A.· ·I oversee a number of component units,
      10· ·departments, within the City; and assist the city
      11· ·manager and fill in, in his absence.
      12· · · · Q.· ·Are there other deputy city managers?
      13· · · · A.· ·No.
      14· · · · Q.· ·Which components do you oversee?
      15· · · · A.· ·There are a number that include the police
      16· ·department, the leisure services or recreation
      17· ·department, the public services, the building
      18· ·department, code enforcement, city engineer.· I work
      19· ·closely with the fire department overseeing some of
      20· ·their projects; the parks department, which is
      21· ·separate from recreation also known as leisure
      22· ·services.
      23· · · · Q.· ·What are your duties with regards to the
      24· ·park department or the leisure services?
      25· · · · A.· ·I oversee the department heads that run


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                      Entered onStepp
                                                FLSD Docket 01/13/2020 Page 8 of 98
                                   November 13, 2019                           8

      ·1· ·that and get involved in some of their building
      ·2· ·projects and just overall oversight of what they do.
      ·3· · · · · · ·They run their individual departments as a
      ·4· ·department head, and I have oversight with them.
      ·5· · · · Q.· ·And who is the department head for the
      ·6· ·parks department?
      ·7· · · · A.· ·That falls under David Reyes.
      ·8· · · · Q.· ·Is the parks department and leisure
      ·9· ·department one and the same?
      10· · · · A.· ·No.
      11· · · · Q.· ·Okay.· And who is the head of the leisure
      12· ·department?
      13· · · · A.· ·Charlotte Presensky.
      14· · · · Q.· ·What is the role of the parks department?
      15· ·What do they do?
      16· · · · A.· ·They maintain the facilities.· So whether
      17· ·it's groundskeeping or growing grass or involved in
      18· ·buildings or maintenance of the areas, that's what
      19· ·they do.
      20· · · · · · ·The leisure services is more involved with
      21· ·programming.
      22· · · · Q.· ·You said you were the deputy city manager
      23· ·for approximately a year.· When did you start?
      24· · · · A.· ·I believe the anniversary date of the
      25· ·first year was March; so it's probably close to a


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                      Entered onStepp
                                                FLSD Docket 01/13/2020 Page 9 of 98
                                   November 13, 2019                           9

      ·1· ·year and a half.
      ·2· · · · Q.· ·When did you first hear of the names of
      ·3· ·Jennifer Quasha or Michael Quasha?
      ·4· · · · A.· ·When there was information relayed to me
      ·5· ·about a child with a peanut allergy that we were
      ·6· ·looking to accommodate.
      ·7· · · · · · ·(Exhibit 1 marked for identification.)
      ·8· ·BY MR. DIETZ:
      ·9· · · · Q.· ·Can you identify what's marked as
      10· ·Plaintiffs' Exhibit 1?
      11· · · · A.· ·This is information to me from
      12· ·Janice Massey, who is an executive assistant for the
      13· ·city manager, that a call came to the city manager's
      14· ·office from a Dr. Michael Quasha.
      15· · · · Q.· ·And did you receive this email?
      16· · · · A.· ·I believe so.· It's addressed to me.
      17· · · · Q.· ·Is this the first time that you heard of
      18· ·the Quashas?
      19· · · · A.· ·I don't -- I don't recall.
      20· · · · Q.· ·Do you recall --
      21· · · · A.· ·The timing of this seems to make sense.
      22· ·It would have been about that time.
      23· · · · Q.· ·After you received this inquiry, what did
      24· ·you do then?
      25· · · · A.· ·I believe I spoke with our leisure


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 10 of 98
                                    November 13, 2019                            10

       ·1· ·services administrator department head to see if
       ·2· ·they had any information from this.· I don't recall
       ·3· ·any specific conversations or the date and time that
       ·4· ·took place, but I began to look deeper into it to
       ·5· ·find out basically what was going on with it.
       ·6· · · · Q.· ·The administrator and the department head,
       ·7· ·or are they one and the same?
       ·8· · · · A.· ·One and the same, but it would have also
       ·9· ·been the assistant department head Daniel Prieto.
       10· · · · Q.· ·And do you recall what occurred after you
       11· ·spoke to Daniel Prieto?
       12· · · · A.· ·I don't remember the specifics of the
       13· ·conversation, but he indicated that he had either
       14· ·been in touch with the Quasha family or was going to
       15· ·and that he was going to speak with the Palm Beach
       16· ·Gardens Youth Athletic Association known as YAA or
       17· ·PBGYAA to get some more information on this case.
       18· ·That's all that I recall.
       19· · · · Q.· ·Prior to -- well, withdrawn.
       20· · · · · · ·Does the City of Palm Beach Gardens have
       21· ·an ADA coordinator?
       22· · · · A.· ·I am the ADA coordinator now.
       23· · · · Q.· ·And when did you become the ADA
       24· ·coordinator?
       25· · · · A.· ·Shortly after learning about this case.                I


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                               YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 11 of 98
                                    November 13, 2019                         11

       ·1· ·don't remember the exact date.
       ·2· · · · Q.· ·After -- after -- well, withdrawn.
       ·3· · · · · · ·Was it before or after this email that's
       ·4· ·marked as Plaintiffs' Exhibit 1?
       ·5· · · · A.· ·I don't know.· I don't recall.
       ·6· · · · Q.· ·What training did you receive to become
       ·7· ·the ADA coordinator?
       ·8· · · · A.· ·Just did some research on what an ADA
       ·9· ·coordinator should do and to try and facilitate the
       10· ·needs of anyone making an ADA complaint; that we
       11· ·needed someone that it could go through that would
       12· ·follow up on it and see if any accommodations should
       13· ·be made.
       14· · · · · · ·(Off the record discussion.)
       15· · · · · · ·(Jennifer Quasha now present.)
       16· ·BY MR. DIETZ:
       17· · · · Q.· ·Did you get any information from the Palm
       18· ·Beach County ADA coordinator with regards to your
       19· ·duties or responsibilities?
       20· · · · A.· ·I don't believe so.
       21· · · · Q.· ·Does the City of Palm Beach Gardens have
       22· ·any ADA policies or procedures?
       23· · · · A.· ·I believe there is a policy and procedure
       24· ·in place.
       25· · · · Q.· ·And what is the procedure when an ADA


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 12 of 98
                                    November 13, 2019                         12

       ·1· ·issue comes into the city?
       ·2· · · · A.· ·That I would make contact with the person,
       ·3· ·hear what the complaint is, and follow up on that.
       ·4· · · · · · ·MR. DIETZ:· Let's mark this as Plaintiffs'
       ·5· · · · Exhibit 2.
       ·6· · · · · · ·(Exhibit 2 marked for identification.)
       ·7· ·BY MR. DIETZ:
       ·8· · · · Q.· ·Can you identify what's been marked as
       ·9· ·Plaintiffs' Exhibit 2?
       10· · · · A.· ·Yes.· It looks like a note from
       11· ·Jennifer Quasha and Dr. Michael Quasha in reference
       12· ·to a formal 504 ADA entitled "To:· Complaint" to my
       13· ·attention, and it looks as if it is a request for
       14· ·what they believe are three reasonable
       15· ·accommodations.
       16· · · · Q.· ·Prior to you being the ADA coordinator for
       17· ·the City of Palm Beach Gardens, was there another
       18· ·person that was tasked with the job of being the ADA
       19· ·coordinator?
       20· · · · A.· ·Not that I am aware of.
       21· · · · · · ·MR. DIETZ:· Let's mark this as Plaintiffs'
       22· · · · Exhibit 3.
       23· · · · · · ·(Exhibit 3 marked for identification.)
       24· ·BY MR. DIETZ:
       25· · · · Q.· ·Can you identify what's marked as


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 13 of 98
                                    November 13, 2019                         13

       ·1· ·Plaintiffs' Exhibit 3?
       ·2· · · · A.· ·Yes.· This is a response from me to the
       ·3· ·Quashas indicating that I was in -- that I am in
       ·4· ·receipt of their formal ADA grievance, and I asked
       ·5· ·them for some additional specific information.
       ·6· · · · Q.· ·After receiving the letter of April 15th,
       ·7· ·2019, what did you do with regards to this
       ·8· ·complaint?
       ·9· · · · A.· ·I tried to get additional information as
       10· ·to what was taking place from our leisure services
       11· ·people, and we had a meeting with a representative
       12· ·from the YAA.
       13· · · · Q.· ·Was that before or after Plaintiffs'
       14· ·Exhibit 3?
       15· · · · A.· ·I don't recall.
       16· · · · Q.· ·What is the procedure -- what is your
       17· ·procedure to do upon receipt -- well, withdrawn.
       18· · · · · · ·Is there a specific procedure of what to
       19· ·do after receiving an ADA complaint?
       20· · · · A.· ·To look into it and see if there were any
       21· ·reasonable accommodations that we felt that we could
       22· ·accomplish.· Our goal ultimately was in this case,
       23· ·which is the only one that I'm aware of, the only
       24· ·complaint that I'm aware of that the City has
       25· ·gotten, we wanted the child to be able to play in a


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 14 of 98
                                    November 13, 2019                         14

       ·1· ·reasonably safe environment.
       ·2· · · · Q.· ·So which leisure services people did you
       ·3· ·speak with?
       ·4· · · · A.· ·To my recollection, it would have been
       ·5· ·Daniel Prieto and Charlotte Presensky.
       ·6· · · · Q.· ·Who is Charlotte Presensky?
       ·7· · · · A.· ·She is the department head for leisure
       ·8· ·services or recreation.
       ·9· · · · Q.· ·What information did Charlotte Presensky
       10· ·have?
       11· · · · · · ·MR. ALEXANDER:· Object to form.
       12· ·BY MR. DIETZ:
       13· · · · Q.· ·Let me rephrase that.· What did
       14· ·Charlotte Presensky tell you?
       15· · · · A.· ·She was in the meeting.· I don't recall
       16· ·any specific information that she had put out.
       17· ·Daniel Prieto spoke.
       18· · · · Q.· ·And what did Daniel Prieto say?
       19· · · · A.· ·That he had been in touch with the Quashas
       20· ·and with the YAA and explained that -- what our
       21· ·current procedures were and his understanding of
       22· ·what their request was.
       23· · · · Q.· ·And what did he explain to you about what
       24· ·the current procedures were?
       25· · · · A.· ·That our city employees prepare the fields


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 15 of 98
                                    November 13, 2019                         15

       ·1· ·on a daily basis including cleaning out the dugouts
       ·2· ·for play that day, and that's done every day.
       ·3· · · · · · ·Towards the afternoons, those employees
       ·4· ·move to different areas and kind of rotate around
       ·5· ·the different parks to conduct maintenance or
       ·6· ·repairs or things that need to be done there, and
       ·7· ·that the cleaning of the dugouts was done on a daily
       ·8· ·basis.· They had spoken to the YAA about
       ·9· ·possibilities for scheduling, for notifying
       10· ·teammates and parents and coaches of the allergy,
       11· ·and some possibilities of scheduling for either the
       12· ·fall or the spring season.· It was the lighter --
       13· ·the lighter T-ball season, to try and make some
       14· ·accommodations.
       15· · · · Q.· ·Were the accommodations suggested by the
       16· ·Quashas considered prior to the alternate
       17· ·accommodation from Mr. Prieto?
       18· · · · · · ·MR. ALEXANDER:· Object to form.
       19· · · · · · ·THE WITNESS:· I don't -- I don't know when
       20· · · · that was done.
       21· ·BY MR. DIETZ:
       22· · · · Q.· ·Okay.
       23· · · · A.· ·I'm not aware.
       24· · · · · · ·MR. DIETZ:· Let's mark this as Plaintiffs'
       25· · · · Exhibit 4.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 16 of 98
                                    November 13, 2019                         16

       ·1· · · · · · ·(Exhibit 4 marked for identification.)
       ·2· ·BY MR. DIETZ:
       ·3· · · · Q.· ·Can you identify what's marked as
       ·4· ·Plaintiffs' Exhibit 4?
       ·5· · · · A.· ·I will have to review it first here for a
       ·6· ·moment.
       ·7· · · · Q.· ·Sure.· Take your time.
       ·8· · · · A.· ·I believe this is information from the
       ·9· ·Quasha family in response to questions that I had
       10· ·asked them about location and dates and the
       11· ·specifics of the complaint that they filed.
       12· · · · · · ·MR. DIETZ:· Mark this as 5.
       13· · · · · · ·(Exhibit 5 marked for identification.)
       14· ·BY MR. DIETZ:
       15· · · · Q.· ·Can you identify what is marked as
       16· ·Plaintiffs' Exhibit 5?
       17· · · · A.· ·Give me a moment to review.
       18· · · · Q.· ·Sure.
       19· · · · A.· ·I believe this is an email from
       20· ·Mrs. Quasha based on a phone call that we had where
       21· ·she was -- appears to be trying to clarify some of
       22· ·our discussion.
       23· · · · Q.· ·Do you recall having a discussion with
       24· ·Mrs. Quasha?
       25· · · · A.· ·I do.· And I don't recall the specifics,


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 17 of 98
                                    November 13, 2019                         17

       ·1· ·but when we hung up I felt like there wasn't good
       ·2· ·communication, that there was a lack of
       ·3· ·understanding of what we were trying to accomplish.
       ·4· ·But I don't remember specifics.
       ·5· · · · · · ·And then in here, she asked that
       ·6· ·everything be done in writing, which was fine
       ·7· ·because I don't feel that we communicated well on
       ·8· ·the phone.
       ·9· · · · Q.· ·Other than that one conversation, did you
       10· ·have any other conversations with Miss Quasha?
       11· · · · A.· ·Not that I recall.
       12· · · · Q.· ·Do you recall any details of that
       13· ·conversation?
       14· · · · A.· ·Not specifically at this time.
       15· · · · · · ·MR. DIETZ:· Mark this as 6.
       16· · · · · · ·(Exhibit 6 marked for identification.)
       17· ·BY MR. DIETZ:
       18· · · · Q.· ·Can you identify what's marked as
       19· ·Plaintiffs' Exhibit 6?· It's going to be one
       20· ·document.· I'm just going to staple this all to the
       21· ·next one.
       22· · · · A.· ·I believe that this is a written response
       23· ·from me to the Quashas relating to the allegations
       24· ·that they made, as I understood; some clarifications
       25· ·that were made; and what the City and the YAA


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 18 of 98
                                    November 13, 2019                         18

       ·1· ·offered to do which included sweeping the dugouts
       ·2· ·and ensuring that the parents and coaches,
       ·3· ·volunteers, and parents, the teammates, would be
       ·4· ·fully informed of the peanut allergy.
       ·5· · · · · · ·And we also offered that while we would --
       ·6· ·we are not going to stop the sale of peanuts, which
       ·7· ·is at the discretion of the YAA, we would be willing
       ·8· ·to place signs in there indicating food allergies
       ·9· ·are present, in particular the peanut shells, and
       10· ·ask them to place them in the trash receptacles.
       11· · · · Q.· ·I would like to go through this letter.
       12· · · · · · ·Did you have any assistance in drafting
       13· ·this letter, or did you draft it by yourself?
       14· · · · A.· ·I believe I had assistance.
       15· · · · Q.· ·And who did you have assistance from?
       16· · · · A.· ·I knew we had a meeting or two.· I don't
       17· ·recall --
       18· · · · · · ·MR. ALEXANDER:· The only thing I want to
       19· · · · caution you is if you had any meetings with the
       20· · · · city attorney regarding this matter, I do not
       21· · · · want you to divulge the content of any
       22· · · · conversations you had with any city attorney.
       23· · · · Other than that, you can answer.
       24· · · · · · ·THE WITNESS:· There were some meetings
       25· · · · with staff -- Charlotte Presensky and


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 19 of 98
                                    November 13, 2019                          19

       ·1· · · · Daniel Prieto and I believe along with our city
       ·2· · · · attorney -- for me to help clarify what I felt
       ·3· · · · were the points that we wanted to make in
       ·4· · · · response.
       ·5· · · · · · ·I don't remember the particular parts.               I
       ·6· · · · would have to read, but I agreed with.· And
       ·7· · · · under my signature, this went out.· These are
       ·8· · · · my feelings.
       ·9· ·BY MR. DIETZ:
       10· · · · Q.· ·So what do you mean under your signature
       11· ·this went out?
       12· · · · A.· ·That I sent it under my name to the
       13· ·Quashas.
       14· · · · Q.· ·Who wrote it?
       15· · · · A.· ·I think several of us put it together.               I
       16· ·don't know who typed it.· I probably typed part of
       17· ·it.· I don't recall who physically touched the
       18· ·keyboard to do it.· Sometimes I do mine; sometimes I
       19· ·have assistance.· I don't -- I don't recall the
       20· ·specifics of that.
       21· · · · Q.· ·So this letter was a group effort?
       22· · · · A.· ·Information contained in it was put
       23· ·together over several meetings.· Again, I don't
       24· ·recall the specific dates or times or every piece
       25· ·that was mentioned, but it was for me to get a feel


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 20 of 98
                                    November 13, 2019                         20

       ·1· ·for what was taking place and what we could do to
       ·2· ·have a full understanding, and then my response back
       ·3· ·to the Quashas.
       ·4· · · · Q.· ·And were there notes maintained of the
       ·5· ·meetings that you had prior to coming up with this
       ·6· ·final product?
       ·7· · · · A.· ·None that I'm aware of.
       ·8· · · · Q.· ·Now, let's go through this.· The
       ·9· ·allegations -- the first allegation that "The Palm
       10· ·Beach Gardens Youth Athletic Association denied your
       11· ·son, blank Quasha, the same reasonable accommodation
       12· ·during the spring T-ball league that was afforded to
       13· ·him during the fall T-ball league."
       14· · · · · · ·Did you have knowledge of what was
       15· ·provided in the fall T-ball league?
       16· · · · A.· ·My understanding that was when the first
       17· ·time -- well, let me answer your question.· Yes.
       18· · · · Q.· ·Okay.· Who provided you that knowledge?
       19· · · · A.· ·That was at a meeting with -- I believe
       20· ·that Tony Badala from YAA was there, Daniel Prieto,
       21· ·and Charlotte Presensky.
       22· · · · Q.· ·And where was that meeting held?
       23· · · · A.· ·In my office.
       24· · · · Q.· ·And how long was that meeting?
       25· · · · A.· ·I don't recall.· I don't know the date or


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 21 of 98
                                    November 13, 2019                         21

       ·1· ·time or how long it lasted.
       ·2· · · · Q.· ·And did Mr. Badala participate in that
       ·3· ·meeting?
       ·4· · · · A.· ·I believe he did.
       ·5· · · · Q.· ·Now, can you turn to number 7,
       ·6· ·paragraph 7, on the next page.
       ·7· · · · · · ·Is this your understanding of the
       ·8· ·accommodations that were granted during the fall
       ·9· ·season?
       10· · · · A.· ·Yes.
       11· · · · Q.· ·As ADA coordinator, did you believe that
       12· ·these accommodations were reasonable?
       13· · · · A.· ·Yes.
       14· · · · Q.· ·Now, the first one says, "As part of the
       15· ·standard maintenance conducted by city parks' crews,
       16· ·the dugouts were swept each day prior to the first
       17· ·use of the day."
       18· · · · · · ·That's what the normal course and scope of
       19· ·what they do is; correct?
       20· · · · A.· ·Correct.
       21· · · · Q.· ·Are there maintenance workers at the
       22· ·Gardens Park field throughout the day?
       23· · · · A.· ·Not necessarily.· They move around
       24· ·depending on what their workload is for the day; so
       25· ·they are not -- they are not there all the time.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 22 of 98
                                    November 13, 2019                         22

       ·1· ·They prepare the fields early in the day and then
       ·2· ·move on to do other work depending what's on their
       ·3· ·schedule that day.
       ·4· · · · Q.· ·And when the PBGYAA has games, what park
       ·5· ·employees are present at the Gardens Park?
       ·6· · · · A.· ·They come and go.· They float to other
       ·7· ·facilities in and around the parks area doing
       ·8· ·whatever maintenance or jobs that they do.· They
       ·9· ·also monitor who is in and around the park.· So they
       10· ·float.· We have a number of different parks around
       11· ·the city; so we have part-time employees that float
       12· ·around to the different parks.
       13· · · · Q.· ·Is there a schedule that's maintained of
       14· ·these employees where they float?
       15· · · · A.· ·Not that I'm aware of.
       16· · · · Q.· ·And is there any requirement for there to
       17· ·be at least one employee at the Gardens Park during
       18· ·PBGYAA games?
       19· · · · A.· ·I don't know.
       20· · · · Q.· ·Who would be familiar with the staffing at
       21· ·the Gardens Park?
       22· · · · A.· ·Probably the -- someone from the parks or
       23· ·from the recreation leisure services.
       24· · · · Q.· ·Well, how do you derive your knowledge
       25· ·that the parks' employees float from park to park?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 23 of 98
                                    November 13, 2019                         23

       ·1· · · · A.· ·Well, I see them at different times doing
       ·2· ·that; so my personal observation and knowledge over
       ·3· ·the years, over numerous years, of the work that
       ·4· ·they basically do.
       ·5· · · · · · ·We have approximately 650 workers in the
       ·6· ·city.· So I don't look at their individual schedules
       ·7· ·at my level, but I know generally the work that they
       ·8· ·do.· But I don't have specifics on that.
       ·9· · · · Q.· ·B.· Let's look at B, number 7.· "PBGYAA
       10· ·scheduled all of blank's fall T-ball games as the
       11· ·first game every game day."
       12· · · · · · ·Do you know whether T-ball games were
       13· ·always the first game every game day?
       14· · · · A.· ·My understanding from that meeting was
       15· ·that they were able to -- it's a shorter season or
       16· ·smaller number of participants, and they were able
       17· ·to schedule those games first; and that the
       18· ·following season, they have nearly double their
       19· ·participants and makes it very difficult for the
       20· ·scheduling because of all the different events that
       21· ·are going on there.
       22· · · · · · ·And most -- most people would prefer to
       23· ·have the first game of the day.· It's convenient for
       24· ·many families.· So that would be a sought-after
       25· ·time.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 24 of 98
                                    November 13, 2019                         24

       ·1· · · · Q.· ·Do you have any knowledge when the T-ball
       ·2· ·games are scheduled?
       ·3· · · · A.· ·We are not involved in that scheduling.
       ·4· ·That's done through the YAA; so my answer would be
       ·5· ·no.
       ·6· · · · Q.· ·Do you have any knowledge when the rookie
       ·7· ·games are scheduled?
       ·8· · · · A.· ·No.
       ·9· · · · Q.· ·What efforts would need to be done to
       10· ·ensure that a particular team's games are the first
       11· ·game played during the day?
       12· · · · · · ·MR. ALEXANDER:· Object to form.
       13· · · · Predicate.· Foundation.· Pure speculation by
       14· · · · this witness.
       15· · · · · · ·THE WITNESS:· We do not schedule.· The YAA
       16· · · · sets up their league.· We're not involved in
       17· · · · that.
       18· ·BY MR. DIETZ:
       19· · · · Q.· ·Do you ever ask them what efforts it would
       20· ·take to ensure that a certain game is the first game
       21· ·played during a day?
       22· · · · A.· ·All I recall is conversation.· It is very
       23· ·difficult to schedule during the larger season
       24· ·because of the competing needs of the fields and the
       25· ·rotations that take place.· That's all that I


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 25 of 98
                                    November 13, 2019                         25

       ·1· ·recall.
       ·2· · · · Q.· ·Did you ask why it was difficult?
       ·3· · · · A.· ·I don't recall.
       ·4· · · · Q.· ·Do you know if it would be a fundamental
       ·5· ·alteration to ensure that a game is the first game
       ·6· ·during game day?
       ·7· · · · · · ·MR. ALEXANDER:· Object to form.
       ·8· ·BY MR. DIETZ:
       ·9· · · · Q.· ·Let me withdraw that.
       10· · · · · · ·Are you familiar with what a fundamental
       11· ·alteration is under the ADA?
       12· · · · A.· ·I don't recall at this point in time, no.
       13· · · · Q.· ·Do you have an understanding what a
       14· ·fundamental alteration is?
       15· · · · A.· ·Not at this moment.
       16· · · · Q.· ·Let's go to the second one, C.
       17· · · · A.· ·If I can clarify, if you're talking about
       18· ·a technical legal term of that definition, the
       19· ·answer is no.· In general terms, I understand and
       20· ·have been involved in scheduling leagues as a
       21· ·volunteer over many years, many years ago, and I
       22· ·know the difficulties in scheduling for a league.
       23· ·But your specific question, no.
       24· · · · Q.· ·Let's go to C.· "PBGYAA delayed the sale
       25· ·of peanuts until the end of the first game."


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 26 of 98
                                    November 13, 2019                         26

       ·1· · · · · · ·Do you know how PBGYAA did that?
       ·2· · · · A.· ·No.· Just that they told me they had
       ·3· ·agreed during that season because the games were
       ·4· ·scheduled first to delay the sale.
       ·5· · · · · · ·I recall that they didn't feel that it
       ·6· ·would have any effect, but they agreed to do that.
       ·7· ·And that's my recollection of that.
       ·8· · · · Q.· ·Do you know what hardship, if any, that
       ·9· ·caused PBGYAA?
       10· · · · A.· ·I don't know.
       11· · · · Q.· ·Did they tell you how much money they lost
       12· ·because they delayed sale of peanuts until the end
       13· ·of the first game?
       14· · · · A.· ·I don't believe that was any part of our
       15· ·conversation that I recall.
       16· · · · Q.· ·Does the City of Palm Beach Gardens make
       17· ·any money from the sale of peanuts that the PBGYAA
       18· ·sells?
       19· · · · A.· ·Not that I'm aware of.
       20· · · · Q.· ·Does the PBGYAA pay any money to rent out
       21· ·the concession area?
       22· · · · A.· ·Not to my knowledge.· We provide the
       23· ·structure, and they run the concession.
       24· · · · Q.· ·When other entities run the concession, do
       25· ·they pay money to rent that facility?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 27 of 98
                                    November 13, 2019                         27

       ·1· · · · · · ·MR. ALEXANDER:· Object to form.· Assumes
       ·2· · · · facts not in evidence.
       ·3· · · · · · ·THE WITNESS:· I am not aware of that.
       ·4· ·BY MR. DIETZ:
       ·5· · · · Q.· ·Let's go back to page 1, the last
       ·6· ·sentence -- I mean the last two sentences, the last
       ·7· ·paragraph where it says number 2.
       ·8· · · · · · ·So it's the second number 2, not the first
       ·9· ·number 2.· Do you see where I'm talking about?· It
       10· ·says "Part of the spring"?
       11· · · · A.· ·Yes.
       12· · · · Q.· ·The accommodation that was suggested by
       13· ·the City was "Part of the spring T-ball league
       14· ·accommodations offered by PBGYAA was to schedule all
       15· ·of the games at the North Palm Beach baseball
       16· ·facility available due to interleague play or
       17· ·possibly providing your son's coach with an EpiPen.
       18· ·The NPBB facility is only a little more than one
       19· ·mile away from the City's facilities and does not
       20· ·have a concession stand."
       21· · · · · · ·Do you see that?
       22· · · · A.· ·Yes, I do.
       23· · · · Q.· ·What knowledge did you have of the
       24· ·arrangement between the PBGYAA and the North Palm
       25· ·Beach baseball facility?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 28 of 98
                                    November 13, 2019                         28

       ·1· · · · A.· ·I believe that my information came from
       ·2· ·Tony Badala and Daniel Prieto that my understanding
       ·3· ·was North Palm Beach did not have enough
       ·4· ·participants to run their own league at that time
       ·5· ·and that, during that time, there was lesser
       ·6· ·participation with our YAA and that they combined
       ·7· ·the groups for interleague play under the YAA and
       ·8· ·that they would use those fields also.
       ·9· · · · · · ·And the reason for moving the games to
       10· ·those fields was that it offered an opportunity to
       11· ·play at a field that was a very nice field, a very
       12· ·short distance away, probably a block or so outside
       13· ·of the city limits, not very far from the other
       14· ·fields, and that it offered no concession stand,
       15· ·which means people would have to bring their own
       16· ·food or beverages; and that he would be able to stay
       17· ·with his team in the YAA league with the coach with
       18· ·his teammates, which seemed very reasonable.
       19· · · · Q.· ·And how would the -- and who would his
       20· ·team be made up of?
       21· · · · A.· ·I believe it was the same coach and team
       22· ·that he was on before, but we don't schedule that.
       23· ·The YAA does.· So I don't have any specifics on that
       24· ·at all, but that was my understanding.
       25· · · · · · ·And I think that's where some of the


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 29 of 98
                                    November 13, 2019                         29

       ·1· ·confusion came in; that he was being sent to North
       ·2· ·Palm Beach to play in a different league in North
       ·3· ·Palm Beach and they wanted to play in the league in
       ·4· ·their city with their -- his friends and coach.
       ·5· · · · · · ·And my understanding is no one wanted to
       ·6· ·deny that at all.· That was never what was being
       ·7· ·proposed.· That was my understanding.
       ·8· · · · Q.· ·In 2019 do you know if there were any
       ·9· ·games played in the North Palm Beach baseball
       10· ·facility?
       11· · · · A.· ·I don't have any knowledge one way or the
       12· ·other to that.
       13· · · · Q.· ·Do you know if the -- this current, I
       14· ·mean, the upcoming spring season, if there are going
       15· ·to be any games played at the North Palm Beach
       16· ·baseball facility?
       17· · · · A.· ·I don't know.· That would be the YAA.
       18· · · · Q.· ·Can you describe the facilities available
       19· ·at Gardens Park?
       20· · · · A.· ·We have baseball fields for different ages
       21· ·and different types of activities.· I believe
       22· ·there's eight fields.· It's going through some major
       23· ·renovation right now to enhance the facilities with
       24· ·training sites and additional fields and new
       25· ·lighting.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 30 of 98
                                    November 13, 2019                         30

       ·1· · · · · · ·We added observation decks and bleachers
       ·2· ·and other amenities and are in the process of
       ·3· ·building what's called the Miracle League Field for
       ·4· ·disabled children to be able to enjoy the game.· And
       ·5· ·we were in the process of building that right now.
       ·6· · · · Q.· ·And are you in the process of building an
       ·7· ·indoor facility as well?
       ·8· · · · A.· ·Yes.· That is part of the training
       ·9· ·facility that will benefit from Major League
       10· ·professional baseball players down to our youth
       11· ·athletes.
       12· · · · Q.· ·And what's going to be contained in that
       13· ·facility?
       14· · · · A.· ·I don't know all the specifics of it.               I
       15· ·believe it's approximately a 10,000-square-foot
       16· ·facility.· It will have some offices and a place for
       17· ·trainers, and then some of the fields where batting
       18· ·cages or pitching mounds will be used also.
       19· · · · · · ·And that it is a public-private
       20· ·partnership agreement with Cressey Sports, I believe
       21· ·is the name of the group, and they are going to be
       22· ·leasing that facility from the City and also
       23· ·providing some training for either youth coaches or
       24· ·youth baseball players.· That's my understanding.
       25· · · · Q.· ·Is PBGYAA going to have an office at that


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 31 of 98
                                    November 13, 2019                          31

       ·1· ·facility?
       ·2· · · · A.· ·I had heard that at one time.· I don't
       ·3· ·know if that was built into the facility or not.               I
       ·4· ·don't know.
       ·5· · · · Q.· ·Other than baseball, does the Gardens Park
       ·6· ·have any other amenities?
       ·7· · · · A.· ·It's in transition right now, but the
       ·8· ·answer is yes.
       ·9· · · · Q.· ·What are the other amenities for
       10· ·Gardens Park?
       11· · · · A.· ·There's a tot lot facility for children to
       12· ·play on like swings and climbing apparatus.· We had
       13· ·soccer fields, but we built a new soccer facility;
       14· ·so that has transformed.· I don't recall other
       15· ·amenities.
       16· · · · Q.· ·Do you know what amenities the North Palm
       17· ·Beach baseball facility has?
       18· · · · A.· ·No.
       19· · · · Q.· ·Can you turn to the next page.· Number 3
       20· ·says, "Daniel Prieto, deputy leisure services
       21· ·administrator, never disclaimed responsibility on
       22· ·behalf of the city.· Mr. Prieto directed you to
       23· ·address operation's programming issues with PBGYAA;
       24· ·however, he did misspeak when he stated the matter
       25· ·was closed as it related to the City."


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 32 of 98
                                    November 13, 2019                         32

       ·1· · · · · · ·What does that mean?
       ·2· · · · A.· ·Which part?
       ·3· · · · Q.· ·Number 3.· What does it mean that -- that
       ·4· ·the matter is not closed, that he -- well,
       ·5· ·withdrawn.
       ·6· · · · · · ·In looking at that, can you tell me what
       ·7· ·responsibility the City has, if any?
       ·8· · · · · · ·MR. ALEXANDER:· Object to form.
       ·9· · · · · · ·THE WITNESS:· The YAA runs the programming
       10· · · · for a number of the sports, most of the sports,
       11· · · · in the city with the youth programming.· And
       12· · · · they are involved in that with, my
       13· · · · understanding, hundreds and hundreds of
       14· · · · volunteers.
       15· · · · · · ·For the City to be able to do a program
       16· · · · like that, just couldn't be done to the level
       17· · · · that they do it.· And it's gotten rave reviews
       18· · · · over the years.· Most of us are extremely
       19· · · · impressed with the programming that they are
       20· · · · able to do.
       21· · · · · · ·The City's part is to build the facilities
       22· · · · and to basically maintain them and prepare them
       23· · · · for the game days.· And it's worked as a good
       24· · · · partnership in doing that and providing great
       25· · · · facilities and great programming, in my


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 33 of 98
                                    November 13, 2019                         33

       ·1· · · · opinion, for the youth of our community and
       ·2· · · · surrounding areas.· Thousands of children go
       ·3· · · · through the programming.
       ·4· ·BY MR. DIETZ:
       ·5· · · · Q.· ·So what responsibility does -- do you
       ·6· ·believe that the City has with regards to how this
       ·7· ·matter is handled by the City?
       ·8· · · · A.· ·I think when Mr. Prieto -- if he stated
       ·9· ·that the matter was closed, I disagreed, and we
       10· ·needed to look into it further.· And that was why we
       11· ·had several of these meetings and why I responded
       12· ·back to the Quashas and offered what we thought was
       13· ·a reasonable accommodation.
       14· · · · Q.· ·Why did the City need to offer a
       15· ·reasonable accommodation?
       16· · · · · · ·MR. ALEXANDER:· Object to form.
       17· · · · · · ·THE WITNESS:· We felt that it was the
       18· · · · right thing to do.· And I mentioned earlier
       19· · · · that everyone involved in this that I'm aware
       20· · · · of from the YAA and the City had always wanted
       21· · · · this child to be able to play in the league and
       22· · · · never restricted, which was part of the
       23· · · · miscommunication, I think, that took place at
       24· · · · least on the phone call that I had with
       25· · · · Mrs. Quasha, and that we weren't keeping the


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 34 of 98
                                    November 13, 2019                         34

       ·1· · · · child or forbidding him to play.
       ·2· · · · · · ·YAA, to my understanding, was not; but,
       ·3· · · · again, they run the program, which has been
       ·4· · · · pretty successful.
       ·5· · · · · · ·MR. ALEXANDER:· "They" being?
       ·6· · · · · · ·THE WITNESS:· YAA runs the programming and
       ·7· · · · the City provides the facility to do it.
       ·8· · · · · · ·So I don't feel that the matter was
       ·9· · · · closed, and I felt that we needed to look at it
       10· · · · and to see if there were any reasonable
       11· · · · accommodations that we could do.
       12· ·BY MR. DIETZ:
       13· · · · Q.· ·And by "we," you mean both the City and
       14· ·the PBGYAA?
       15· · · · A.· ·Well, I'm speaking for the City.
       16· · · · Q.· ·Okay.
       17· · · · A.· ·But I don't think the YAA was necessarily
       18· ·opposed to trying to accommodate with what we
       19· ·thought was reasonable in order to have the child
       20· ·play.
       21· · · · · · ·I think that's where some of the
       22· ·miscommunication -- that we were trying to keep the
       23· ·child from playing, and it's just the opposite.· And
       24· ·we've demonstrated that time and time again for
       25· ·children with disabilities.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 35 of 98
                                    November 13, 2019                         35

       ·1· · · · Q.· ·Have you ever had a child with an allergy?
       ·2· ·Did you ever -- no.
       ·3· · · · · · ·Have you ever had a child with an allergy
       ·4· ·come to you as ADA coordinator with regards to
       ·5· ·issues involving the PBGYAA?
       ·6· · · · A.· ·Only the Quasha family.
       ·7· · · · Q.· ·What other issues with regards to the
       ·8· ·PBGYAA have you dealt with as an ADA coordinator?
       ·9· · · · A.· ·None that I'm aware of.
       10· · · · Q.· ·Did you ever ask the Quashas for more
       11· ·detail about the nature or extent of H.Q.'s
       12· ·disability?
       13· · · · A.· ·I think that was part of the phone
       14· ·conversation, the only conversation that I had with
       15· ·Mrs. Quasha.
       16· · · · Q.· ·Did you ever ask for any additional
       17· ·documentation?
       18· · · · A.· ·I don't recall asking for more than what
       19· ·was in the -- what I originally sent them that we
       20· ·went over before, one of your earlier exhibits,
       21· ·asking for more specifics.
       22· · · · · · ·(Whereupon, a break was taken from
       23· · · · 11:34 a.m. to 11:36 a.m.)
       24· ·BY MR. DIETZ:
       25· · · · Q.· ·Does the City limit the use of alcohol on


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 36 of 98
                                    November 13, 2019                         36

       ·1· ·its property?
       ·2· · · · A.· ·Yes.
       ·3· · · · Q.· ·Is that by regulation, or is that just by
       ·4· ·policy?
       ·5· · · · A.· ·I don't have that in front of me.· I would
       ·6· ·have to look that up.· I don't know.· I can't answer
       ·7· ·at this moment.
       ·8· · · · Q.· ·What other products does the City prohibit
       ·9· ·from its properties?
       10· · · · · · ·I'm sorry.· Let me be more specific.
       11· · · · · · ·What products does the City limit from its
       12· ·Burns Road Park property?
       13· · · · A.· ·I don't know of any products that we
       14· ·limit.
       15· · · · Q.· ·Does the City allow smoking on -- at the
       16· ·Burns Road Park?
       17· · · · A.· ·Yes.
       18· · · · Q.· ·Does the City allow chewing tobacco at the
       19· ·Burns Road Park?
       20· · · · A.· ·To my knowledge, yes.
       21· · · · Q.· ·Can cigarettes be sold at the concession
       22· ·stands?
       23· · · · A.· ·I don't know what they sell in the
       24· ·concession stand.· That is run by the YAA, and I
       25· ·have no idea if they -- if they have or not.· We


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 37 of 98
                                    November 13, 2019                         37

       ·1· ·don't control as long as it's legal.
       ·2· · · · Q.· ·Can the City sell alcohol at its -- can
       ·3· ·the PBGYAA serve alcohol at its concession stand?
       ·4· · · · A.· ·No.· I believe the liquor license would
       ·5· ·have to be under the City, and I don't see us doing
       ·6· ·that.
       ·7· · · · Q.· ·Under 12-D, which says "Under the
       ·8· ·Americans with Disabilities Act, neither PBGYAA nor
       ·9· ·the City are required to cease selling peanuts.
       10· ·Items may contain peanuts or may be processed in a
       11· ·facility with peanuts."
       12· · · · A.· ·I'm not sure where you're at.
       13· · · · Q.· ·I'm at page 3 of 4, paragraph 12,
       14· ·Section D.
       15· · · · A.· ·Okay.· I see it.
       16· · · · Q.· ·How did you come to the understanding that
       17· ·under the Americans with Disabilities Act neither
       18· ·the PBGYAA nor the City are required to cease
       19· ·selling peanuts, items that contain peanuts, or may
       20· ·be processed in a facility with peanuts?
       21· · · · · · ·MR. ALEXANDER:· The one thing I would
       22· · · · caution you on is if you received information
       23· · · · directly from the city attorney on that, I do
       24· · · · not want you to divulge the content of any
       25· · · · conversations you had with Mr. Lohman, the city


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 38 of 98
                                    November 13, 2019                         38

       ·1· · · · attorney.
       ·2· · · · · · ·If you derived that information
       ·3· · · · independently of Mr. Lohman, then you can
       ·4· · · · answer the question.
       ·5· · · · · · ·THE WITNESS:· It was in -- partly in
       ·6· · · · consultation with the city attorney.
       ·7· · · · · · ·MR. ALEXANDER:· So then I don't want you
       ·8· · · · to talk about that.
       ·9· ·BY MR. DIETZ:
       10· · · · Q.· ·Did you do any independent research
       11· ·yourself?
       12· · · · A.· ·It was all done in consultation.
       13· · · · Q.· ·Have you ever went on the ADA.gov website?
       14· · · · A.· ·I'm sure I have.· I don't recall dates or
       15· ·times or -- but, yes, I have.
       16· · · · Q.· ·Did you do any research independently on
       17· ·accommodations for peanut allergies?
       18· · · · A.· ·Just my own knowledge over the years
       19· ·concerning reasonable accommodations.
       20· · · · Q.· ·Can you look at number 14?
       21· · · · A.· ·Yes.
       22· · · · Q.· ·Tell me when you're done reading it to
       23· ·yourself.
       24· · · · A.· ·Okay.· I finished reading.
       25· · · · Q.· ·Okay.· How would the danger of other


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 39 of 98
                                    November 13, 2019                         39

       ·1· ·children or adults bringing in peanuts or foods with
       ·2· ·peanuts have on the accommodation requested by the
       ·3· ·Quashas?
       ·4· · · · · · ·MR. ALEXANDER:· Object to form.
       ·5· · · · · · ·THE WITNESS:· I'm not sure I understand
       ·6· · · · the question.· If you want to repeat it.
       ·7· ·BY MR. DIETZ:
       ·8· · · · Q.· ·Sure.· Number 14 talks about that the
       ·9· ·PBGYAA nor the City have control over what other
       10· ·people bring into the parks, and that was one of the
       11· ·reasons that was given why it wouldn't matter
       12· ·whether or not peanuts were sold at the concession
       13· ·area; is that correct?
       14· · · · A.· ·By and large, yes, people can bring
       15· ·peanuts or other items that might contain peanuts or
       16· ·other things that cause allergy reactions to the
       17· ·park without our knowledge and spread around; so
       18· ·yes.
       19· · · · Q.· ·In the North Palm Beach park, wouldn't it
       20· ·be the same issue?· Couldn't a person bring in
       21· ·whatever they want to eat at the North Palm Beach
       22· ·park?
       23· · · · A.· ·I would image so.· I don't have firsthand
       24· ·knowledge of that.
       25· · · · · · ·What we were trying to do was create an


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 40 of 98
                                    November 13, 2019                         40

       ·1· ·environment that was reasonably safe for the child
       ·2· ·to be able to play.· And by controlling what goes
       ·3· ·into the dugout and having them clean, having a
       ·4· ·broom available and making the coaches and parents
       ·5· ·and teammates aware, then that dugout area, we
       ·6· ·believe, becomes safer and that that was reasonable.
       ·7· · · · Q.· ·Well, the question that I have -- and
       ·8· ·we'll get to that -- is how would the fact that a
       ·9· ·parent or a visitor can bring peanuts into the
       10· ·Gardens Park be any different from a parent or
       11· ·visitor bringing peanuts or peanut products in the
       12· ·North Palm Beach park?
       13· · · · · · ·MR. ALEXANDER:· Object to form.
       14· · · · · · ·THE WITNESS:· I don't know if it would or
       15· · · · won't be.· I believe the YAA agreed to -- from
       16· · · · my understanding, to a park and schedule those
       17· · · · games for this child where there was no
       18· · · · concession stand.
       19· ·BY MR. DIETZ:
       20· · · · Q.· ·And what would prevent a parent or child
       21· ·or any other person from bringing peanuts into the
       22· ·North Palm Beach park?
       23· · · · · · ·MR. ALEXANDER:· Object to form.
       24· · · · Predicate.
       25· · · · · · ·THE WITNESS:· If you can ask that again.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 41 of 98
                                    November 13, 2019                         41

       ·1· · · · I don't understand.
       ·2· ·BY MR. DIETZ:
       ·3· · · · Q.· ·Sure.· What would prevent a parent or
       ·4· ·family from bringing a peanut butter sandwich into
       ·5· ·the North Palm Beach park?
       ·6· · · · A.· ·I don't know.
       ·7· · · · Q.· ·Now, you said something before in your
       ·8· ·answer about a peanut-free dugout.· How would that
       ·9· ·be maintained?
       10· · · · A.· ·The dugouts are cleaned at the beginning
       11· ·of the day every day by our staff and brooms are
       12· ·available for anyone else to clean the dugouts right
       13· ·there at the concession stand readily available, not
       14· ·very far away at all.
       15· · · · · · ·The coaches -- teammates in this case,
       16· ·it's pretty young children -- teammates, parents,
       17· ·team mom, team dad, anyone would have the ability to
       18· ·quickly sweep.· It's very simple to do.· We have all
       19· ·done it at one time or another when there was
       20· ·something in dugouts where we have cleaned them in
       21· ·short order.· And that creates, we believe, a safer
       22· ·environment and is reasonable.
       23· · · · Q.· ·What is unreasonable about having a
       24· ·peanut-free field?· One field?
       25· · · · · · ·MR. ALEXANDER:· Object to form.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 42 of 98
                                    November 13, 2019                         42

       ·1· · · · · · ·THE WITNESS:· I don't know how we can
       ·2· · · · control that totally and remove every bit and
       ·3· · · · stop people from having peanuts.· The wind
       ·4· · · · blows out there.· I don't know.
       ·5· · · · · · ·I think the dugout is reasonable in having
       ·6· · · · brooms to sweep it in short order is very
       ·7· · · · reasonable.· I don't know that we can make
       ·8· · · · every field or concession a -- bleachers, I
       ·9· · · · don't know that we can control that.· I don't
       10· · · · think it's reasonable for the City to control
       11· · · · that.
       12· ·BY MR. DIETZ:
       13· · · · Q.· ·What makes it unreasonable?
       14· · · · A.· ·I don't know how we would do it.
       15· · · · Q.· ·How would it be different from sweeping a
       16· ·dugout, from sweeping the bleachers?
       17· · · · · · ·MR. ALEXANDER:· Object to form.
       18· · · · · · ·THE WITNESS:· I think a dugout in a very
       19· · · · short amount of time -- seconds or a minute or
       20· · · · whatever -- is very easy to sweep out and you
       21· · · · can visually see any debris and quickly deal
       22· · · · with it.
       23· · · · · · ·Across an entire field with the dirt and
       24· · · · the grass and bleachers nearby, people walking
       25· · · · around, it changing, I think it's much more


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 43 of 98
                                    November 13, 2019                         43

       ·1· · · · difficult to control; but I think the smaller
       ·2· · · · the area that's concentrated where the children
       ·3· · · · are make it a lot easier, no different than
       ·4· · · · walking through a parking lot or down the
       ·5· · · · street.· I don't know that we can control that
       ·6· · · · easily.· I don't think that's reasonable on our
       ·7· · · · part.
       ·8· ·BY MR. DIETZ:
       ·9· · · · Q.· ·Now, on the last page, it says, "However,
       10· ·a sign will be placed at the concession stand
       11· ·informing patient that children with food allergies
       12· ·are present and encouraging them to place the peanut
       13· ·shells into trash receptacles."
       14· · · · · · ·Who would make that sign?
       15· · · · A.· ·We agreed to do that.· And that was our
       16· ·offer.· The City would make the sign, and we have
       17· ·trash receptacles available throughout the park.
       18· ·And we thought that was another reasonable
       19· ·accommodation that the City was willing to do.
       20· · · · Q.· ·And when it says -- and the City would pay
       21· ·for the sign?
       22· · · · A.· ·We would -- well, in effect, we would pay
       23· ·for them.· We make our own signs.
       24· · · · Q.· ·Oh, you do.· How do you make your own
       25· ·signs?· Do you have, like, a sign shop that makes


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 44 of 98
                                    November 13, 2019                         44

       ·1· ·signs?
       ·2· · · · A.· ·Correct.
       ·3· · · · Q.· ·Okay.· Do you have signs that say "No
       ·4· ·alcohol" on the field?
       ·5· · · · A.· ·I don't know if we have specific signs
       ·6· ·that say that.
       ·7· · · · Q.· ·Do you have signs that say what is
       ·8· ·permitted in the park and what is not permitted into
       ·9· ·the park like dogs?· Unleashed dogs?
       10· · · · A.· ·Yes.
       11· · · · Q.· ·Okay.· And do people still have their dogs
       12· ·on the field?
       13· · · · A.· ·At times we find people that bring them,
       14· ·and we have to address the issue.· It's not unusual
       15· ·to find people violating those rules.
       16· · · · Q.· ·What effect would a sign that says --
       17· ·encouraging people to place their peanut shells in
       18· ·trash receptacles have on a person with allergies?
       19· · · · · · ·MR. ALEXANDER:· Object to form.· Calls for
       20· · · · speculation.
       21· ·BY MR. DIETZ:
       22· · · · Q.· ·Well, let me change the question.
       23· · · · · · ·What was the purpose of granting this part
       24· ·of the -- well, withdrawn.
       25· · · · · · ·What was the purpose of offering this


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 45 of 98
                                    November 13, 2019                         45

       ·1· ·accommodation?
       ·2· · · · A.· ·Quite frankly, the purpose of it was to
       ·3· ·offer what we felt was another reasonable
       ·4· ·accommodation to be able to have the child play out
       ·5· ·there and to offer something that we thought was
       ·6· ·good from the City or -- or what YAA might be able
       ·7· ·to do and something that would help satisfy the
       ·8· ·parents.· It's just one additional step.
       ·9· · · · · · ·Is it a catchall?· Would it absolutely
       10· ·make for a perfect scenario?· I don't know.· That
       11· ·would be speculation, but we offered to do that as
       12· ·an additional step.· I told you before our goal was
       13· ·to have the child playing, but we can only do what
       14· ·we feel is reasonable.
       15· · · · Q.· ·Why did you believe that having the sign
       16· ·would be good?
       17· · · · A.· ·Because some people would follow those
       18· ·rules, and knowing that the people with allergies
       19· ·were around, might be more likely to put them into
       20· ·the receptacle; because there are lot of really,
       21· ·really good families that obey the rules and come
       22· ·there and are concerned.
       23· · · · · · ·Just like telling -- we had a request to
       24· ·tell the teammates hoping that they would comply.
       25· ·Does that mean another kid on the team couldn't have


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 46 of 98
                                    November 13, 2019                         46

       ·1· ·peanuts in his pocket or start eating them?· But by
       ·2· ·giving the parents and the coaches and everyone
       ·3· ·knowledge that there was a child there with an
       ·4· ·allergy, there is a high probability that they would
       ·5· ·try to accommodate them.
       ·6· · · · · · ·And we thought it was reasonable to ask
       ·7· ·YAA, and they agreed, to let the coaches and parents
       ·8· ·and teammates know that there was a child with an
       ·9· ·allergy.
       10· · · · Q.· ·And you believed that the parents and
       11· ·spectators would comply with signs that are posted
       12· ·on the most part?
       13· · · · A.· ·Well, I think the sign is just an
       14· ·extension of telling the team and was reasonable,
       15· ·not -- it's reasonable.· I stand by that.· It was a
       16· ·reasonable accommodation that we offered.
       17· · · · Q.· ·My question is:· You believe that parents
       18· ·and players and spectators would comply with what
       19· ·coaches and other people from the PBGYAA said about
       20· ·a child with an allergy and the signs would assist
       21· ·in that as well; correct?
       22· · · · A.· ·No.· I said that some will comply with
       23· ·that.· Just like when you asked about dogs in the
       24· ·park.· There are people that violate and are going
       25· ·to do what they are going to do.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 47 of 98
                                    November 13, 2019                         47

       ·1· · · · · · ·It's not an end all.· It was just an
       ·2· ·additional -- just like telling the parents, it
       ·3· ·doesn't guarantee a child is not going to have a
       ·4· ·peanut in his pocket or eat them in the dugout.· But
       ·5· ·it's just one more what we thought was a positive
       ·6· ·step to accommodate.
       ·7· · · · · · ·It is not an end all.· It doesn't
       ·8· ·guarantee anything.· It was reasonable, we felt on
       ·9· ·our part, to offer it.· And to my knowledge, they
       10· ·have never taken us up on that.
       11· · · · · · ·MR. DIETZ:· Can we take a five-minute
       12· · · · break?
       13· · · · · · ·MR. ALEXANDER:· Sure.
       14· · · · · · ·(Whereupon, a break was taken from
       15· · · · 11:53 a.m. to 11:58 a.m.)
       16· ·BY MR. DIETZ:
       17· · · · Q.· ·Are you familiar with the City's
       18· ·recreational facilities use policy and procedure
       19· ·manual?
       20· · · · A.· ·Not specifically, no.
       21· · · · Q.· ·Have you seen the City's recreational
       22· ·facilities use policy and procedures manual?
       23· · · · A.· ·I don't recall when I've seen it.
       24· · · · Q.· ·Do those policies and procedures pertain
       25· ·to persons that have programs in the City parks?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 48 of 98
                                    November 13, 2019                         48

       ·1· · · · A.· ·Sitting here right now, I don't recall the
       ·2· ·specifics of it at all.
       ·3· · · · · · ·(Exhibit 7 marked for identification.)
       ·4· ·BY MR. DIETZ:
       ·5· · · · Q.· ·Can you identify what's marked as
       ·6· ·Plaintiffs' Exhibit 7?
       ·7· · · · A.· ·Was your question directed to me a moment
       ·8· ·ago?
       ·9· · · · Q.· ·Yeah.· Can you identify that document?
       10· · · · A.· ·The first page says Chapter 46, "Parks and
       11· ·Recreation," and goes on to articles having to do
       12· ·with parks and recreation.· It's from our Palm Beach
       13· ·Gardens Code of Ordinances.
       14· · · · Q.· ·And do these apply on all people who use
       15· ·the park?
       16· · · · A.· ·Normally I would say yes.· I'm not sure
       17· ·what you specifically mean by that, but generally
       18· ·speaking, yes.
       19· · · · Q.· ·And these would apply to PBGYAA?
       20· · · · · · ·MR. ALEXANDER:· Object to form.
       21· · · · · · ·THE WITNESS:· I don't know.· I don't know
       22· · · · what your question is.
       23· ·BY MR. DIETZ:
       24· · · · Q.· ·Is there any exception to the ordinances
       25· ·involving parks and -- the use of City parks to


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 49 of 98
                                    November 13, 2019                         49

       ·1· ·PBGYAA?
       ·2· · · · A.· ·Well, as I mentioned earlier, we take care
       ·3· ·of -- we build and maintain the facility.· And when
       ·4· ·it comes to the programming of many of the youth
       ·5· ·sports throughout the year in our parks, that is
       ·6· ·programmed through the YAA, and they run those
       ·7· ·programs.
       ·8· · · · · · ·And when it comes to things like
       ·9· ·concession, we provide some storage area and the
       10· ·concession stands for them, but we don't control
       11· ·those.· We build them and take care of the
       12· ·structure, but not what's inside or what they sell
       13· ·out of it.
       14· · · · Q.· ·Do you know if any policies or rules of
       15· ·the parks department exclude the PBGYAA from any of
       16· ·the rules of the parks department?
       17· · · · A.· ·I don't know the answer to that right now.
       18· · · · Q.· ·Is it your understanding that the PBGYAA
       19· ·is exempt from any of the rules of the parks
       20· ·department?
       21· · · · · · ·MR. ALEXANDER:· Object to form.· Asked and
       22· · · · answered.
       23· · · · · · ·THE WITNESS:· That is not my
       24· · · · understanding.
       25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 50 of 98
                                    November 13, 2019                         50

       ·1· ·BY MR. DIETZ:
       ·2· · · · Q.· ·Okay.
       ·3· · · · A.· ·I think it's important --
       ·4· · · · · · ·MR. ALEXANDER:· Wait for a question.
       ·5· · · · · · ·MR. DIETZ:· What's that?
       ·6· · · · · · ·MR. ALEXANDER:· You want to wait for a
       ·7· · · · question.
       ·8· · · · · · ·THE WITNESS:· No.· I think it's important
       ·9· · · · to clarify that I do not deal with these rules
       10· · · · on a daily basis in my position.· I just want
       11· · · · to make that clear.· So I do not look at these
       12· · · · rules on a regular basis.· I do not recall the
       13· · · · last time I read through them.
       14· ·BY MR. DIETZ:
       15· · · · Q.· ·Can you look at Section 46-3, "Enforcement
       16· ·Authority."· And at 3, it says "The City manager may
       17· ·adopt reasonable rules and regulations as he/she may
       18· ·deem necessary to manage and govern park property
       19· ·and activities."
       20· · · · · · ·Do you see that?
       21· · · · A.· ·Yes.
       22· · · · Q.· ·Okay.· As the deputy city manager that has
       23· ·this as part of your purview, you're not aware of
       24· ·the rules and regulations that are necessary to
       25· ·manage and govern park property and activities?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 51 of 98
                                    November 13, 2019                         51

       ·1· · · · · · ·MR. ALEXANDER:· Object to form.
       ·2· · · · · · ·THE WITNESS:· I don't believe that's what
       ·3· · · · I am saying.· I'm saying I don't read these
       ·4· · · · rules on a daily basis or interact with them.
       ·5· · · · · · ·We have staff department heads, deputy
       ·6· · · · department heads, and supervisors that deal
       ·7· · · · with that.· If something were to come up that
       ·8· · · · needed to go to a higher level, then we would
       ·9· · · · review it with them and make decisions.· And I
       10· · · · believe that allows for the city manager to
       11· · · · adopt those reasonable rules and regulations.
       12· · · · · · ·Nothing immediately comes to mind that we
       13· · · · have done recently, but I don't recall sitting
       14· · · · here right at that moment.
       15· · · · · · ·MR. DIETZ:· Let's mark this as
       16· · · · Plaintiffs' 8.
       17· · · · · · ·(Exhibit 8 marked for identification.)
       18· ·BY MR. DIETZ:
       19· · · · Q.· ·Can you look at Plaintiffs' 8 and tell me
       20· ·what you see?· Can you identify the document?
       21· · · · A.· ·I'm just seeing it now.· It says
       22· ·Resolution 48, 2019, a resolution of the city
       23· ·council of Palm Beach Gardens updating the schedule
       24· ·of fees and charges for various services rendered.
       25· · · · · · ·This appears to be our fee schedule that's


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 52 of 98
                                    November 13, 2019                         52

       ·1· ·updated on an annual basis.
       ·2· · · · Q.· ·And can you go to where it's clipped, and
       ·3· ·that starts the page of the parks and recreation,
       ·4· ·just the general information.
       ·5· · · · A.· ·Yes.· I'm there.
       ·6· · · · Q.· ·Can you tell me what an affiliated group
       ·7· ·is?
       ·8· · · · A.· ·An affiliated group -- and it uses PBGYAA
       ·9· ·as an example -- that are involved in presenting
       10· ·programs to participants in conjunction with the
       11· ·City.
       12· · · · · · ·So as I mentioned earlier, we have
       13· ·somewhat of a partnership with the YAA to provide
       14· ·many of the youth sports programs that we would not
       15· ·be able to successfully or at least to that extent
       16· ·run by ourselves without having to spend a
       17· ·tremendous amount of taxpayer dollars, and I'm not
       18· ·sure that we would be able to do it as effectively.
       19· · · · Q.· ·Can you turn to the second page of fees
       20· ·where the first one says -- it says "Master fees and
       21· ·charge of schedule" and then it says "Single
       22· ·basketball court, 2 hours."
       23· · · · · · ·MR. ALEXANDER:· Keep going back further.
       24· · · · · · ·THE WITNESS:· So not where it's paper
       25· · · · clipped?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 53 of 98
                                    November 13, 2019                         53

       ·1· ·BY MR. DIETZ:
       ·2· · · · Q.· ·Just take off the paperclip.· The next
       ·3· ·page.
       ·4· · · · A.· ·Okay.
       ·5· · · · Q.· ·Now, the second item says "Concession
       ·6· ·Stand Use," and it has a cost for each event and
       ·7· ·deposits and cleaning fees.· Is this a same
       ·8· ·concession stand that's used by the PBGYAA?
       ·9· · · · A.· ·I think so.· I don't have full knowledge
       10· ·of that.· We have concession stands at different
       11· ·parks.
       12· · · · Q.· ·Does the -- do any other groups use the
       13· ·same concession stand that the PBGYAA uses?
       14· · · · · · ·I'm sorry.· Withdrawn.
       15· · · · · · ·Is a concession stand that the PBGYAA use
       16· ·open for the use of any other group when the PBGYAA
       17· ·is not using it?
       18· · · · A.· ·I am not aware personally of other groups
       19· ·using the concession stand occupied by the YAA.               I
       20· ·believe that they keep it secured with their own
       21· ·items; so I'm not aware of any.
       22· · · · Q.· ·Do you know if the PBGYAA pays these fees
       23· ·that are listed in this exhibit for the concession
       24· ·stand use?
       25· · · · A.· ·No.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 54 of 98
                                    November 13, 2019                         54

       ·1· · · · Q.· ·Does the PBGYAA pay a light fee for the
       ·2· ·lights that it uses during night games?
       ·3· · · · A.· ·Not to my knowledge.
       ·4· · · · Q.· ·Does the PBGYAA pay the organized
       ·5· ·tournament fee?
       ·6· · · · A.· ·Not to my knowledge.
       ·7· · · · Q.· ·Does the PBGYAA pay the field prep fee?
       ·8· · · · A.· ·Not to my knowledge.
       ·9· · · · Q.· ·Does the PBGYAA pay for the staffing used
       10· ·by the City?· I'm sorry.
       11· · · · · · ·Does the PBGYAA pay for the staffing that
       12· ·is assigned to them?
       13· · · · A.· ·No.
       14· · · · Q.· ·What is Lyndsey Marsh's position?
       15· · · · A.· ·I don't know her exact title, but she
       16· ·acts -- part of her duties are liaison with the YAA.
       17· · · · Q.· ·Does the YAA pay for her salary?
       18· · · · A.· ·No.· Just to clarify:· To my knowledge,
       19· ·no, no funding comes from YAA for her salary.
       20· · · · Q.· ·Does the YAA give money to the City for
       21· ·the nonresidents that use the programs?
       22· · · · A.· ·Yes.· There is an additional fee charged
       23· ·to nonresidents that does come to the City.· That is
       24· ·the only fee that I am aware of that YAA pays, and
       25· ·that's a passthrough from what they collect for a


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 55 of 98
                                    November 13, 2019                         55

       ·1· ·nonresident fee which helps us to maintain the
       ·2· ·properties.
       ·3· · · · · · ·MR. DIETZ:· Let's mark this as Plaintiffs'
       ·4· · · · Exhibit 9.
       ·5· · · · · · ·(Exhibit 9 marked for identification.)
       ·6· ·BY MR. DIETZ:
       ·7· · · · Q.· ·Can you identify what's marked as
       ·8· ·Plaintiffs' Exhibit 9?
       ·9· · · · A.· ·It appears to be an agenda for the parks
       10· ·and recreation advisory board.· And it says a joint
       11· ·meeting with PBGYAA executive board from Monday,
       12· ·November 21st, 2016, at 6:00 p.m.
       13· · · · Q.· ·Have you ever seen this document?
       14· · · · A.· ·Not that I recall.
       15· · · · Q.· ·Can you look at page 3 of this document.
       16· ·There is a chart with a field -- with the field use
       17· ·for fiscal year 2016.
       18· · · · · · ·Were you aware that the PBGYAA uses 77% of
       19· ·the field time for their activities and services?
       20· · · · · · ·MR. ALEXANDER:· Object to form.
       21· · · · · · ·THE WITNESS:· No.· I have not seen this
       22· · · · document that I am aware of or that pie chart.
       23· · · · · · ·MR. DIETZ:· Let's mark this as Plaintiffs'
       24· · · · Exhibit 10.
       25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 56 of 98
                                    November 13, 2019                         56

       ·1· · · · · · ·(Exhibit 10 marked for identification.)
       ·2· ·BY MR. DIETZ:
       ·3· · · · Q.· ·Can you please identify what's marked as
       ·4· ·Plaintiffs' Exhibit 10?
       ·5· · · · A.· ·It looks like a purchase or transmittal
       ·6· ·sheet from the City of Palm Beach Gardens having to
       ·7· ·do with modifications to a concession stand at
       ·8· ·Gardens Park.
       ·9· · · · Q.· ·Are you familiar with these documents --
       10· ·with this document?
       11· · · · A.· ·Not initially first blush looking at this.
       12· ·If I look at it for a moment, I may know more about
       13· ·it.· I don't recall seeing this before.
       14· · · · Q.· ·Do you know about the modifications that
       15· ·were done to the concessions at Gardens Park?
       16· · · · A.· ·By and large I know that we put some
       17· ·viewing areas and scoring booths on top of the roof
       18· ·and some additional shade and protective structures
       19· ·from the elements along with some of the renovations
       20· ·that are being done to the baseball area at
       21· ·Gardens Park.
       22· · · · Q.· ·And are you familiar with a vendor
       23· ·Ahrens Enterprises?· A-H-R-E-N-S?
       24· · · · A.· ·I know who Ahrens is.· They have done
       25· ·several projects for the City, construction


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 57 of 98
                                    November 13, 2019                         57

       ·1· ·projects.
       ·2· · · · Q.· ·What is the relation between
       ·3· ·Ahrens Enterprises and Tony Badala?
       ·4· · · · A.· ·I don't know of any.· They are a
       ·5· ·construction company as far as I know.
       ·6· · · · Q.· ·This concession stand is the one in which
       ·7· ·PBGYAA uses?
       ·8· · · · A.· ·I think so.· You just put this in front of
       ·9· ·me.· I'm not familiar with it.· I mean, it's a large
       10· ·document.· I don't know what all it entails, but I
       11· ·believe that's the case.
       12· · · · Q.· ·If you want more details just to be sure,
       13· ·you could look at Ahrens' letter which is attached
       14· ·to the end of the contract as Exhibit A.
       15· · · · A.· ·I can read through this long list of value
       16· ·engineering.· I'm not familiar.· This was done prior
       17· ·to me taking on my current position and overseeing
       18· ·some of these projects; so I have no independent
       19· ·recollection of what this is here.· I would just
       20· ·have to read it for the first time.
       21· · · · Q.· ·Was the concession stand that had two
       22· ·raised decks -- is that the concession stand that is
       23· ·used by the YAA?
       24· · · · A.· ·I believe so.
       25· · · · Q.· ·Okay.· Did the YAA pay any of the $513,500


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 58 of 98
                                    November 13, 2019                         58

       ·1· ·that it cost to renovate the concession stands?
       ·2· · · · A.· ·I have no knowledge either way.· I don't
       ·3· ·know.
       ·4· · · · Q.· ·Are you familiar with the baseball
       ·5· ·expansion project?
       ·6· · · · A.· ·Somewhat.
       ·7· · · · Q.· ·What is your familiarity with the baseball
       ·8· ·expansion project?
       ·9· · · · A.· ·I think I explained my knowledge of it
       10· ·earlier in that we were adding some baseball fields,
       11· ·renovating.· There is a training facility going in
       12· ·there that will be used for several different
       13· ·things, batting cages, practice pitching areas, the
       14· ·Miracle League Field.· I think I said additional
       15· ·baseball fields.· Some of the new enhanced LED
       16· ·lighting for the fields.· That's what I recall.
       17· · · · · · ·MR. DIETZ:· Can you mark this as
       18· · · · Plaintiffs' Exhibit 11.
       19· · · · · · ·(Exhibit 11 marked for identification.)
       20· ·BY MR. DIETZ:
       21· · · · Q.· ·Did it also involve the construction of
       22· ·baseball batting cages and pitching areas at
       23· ·Gardens Park?
       24· · · · A.· ·Yes, it does.
       25· · · · Q.· ·Can you identify what's marked as


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 59 of 98
                                    November 13, 2019                         59

       ·1· ·Plaintiffs' 11?
       ·2· · · · A.· ·A purchase order transmittal from the City
       ·3· ·of Palm Beach Gardens for the construction of
       ·4· ·baseball batting cages and pitching areas at
       ·5· ·Gardens Park.
       ·6· · · · Q.· ·And did the PBGYAA pay any of the -- for
       ·7· ·any of the construction of the baseball batting
       ·8· ·cages and pitching areas at Gardens Park?
       ·9· · · · A.· ·I don't recall right now what the details
       10· ·of the funding for that are.· I don't know.· And
       11· ·it's not listed on the document.· I don't recall.
       12· · · · Q.· ·Does the PBGYAA pay any money into
       13· ·building the City's facilities at the parks?
       14· · · · A.· ·I don't know if there was some agreement
       15· ·to be involved in this one or not.· I just -- I
       16· ·don't -- I don't recall.
       17· · · · Q.· ·Do you know if there's any contracts or
       18· ·agreements between the PBGYAA and the City?
       19· · · · A.· ·Not that I am aware of as I sit here that
       20· ·I recall, no.
       21· · · · Q.· ·Have you ever attended parks and
       22· ·recreation advisory board's joint meetings with the
       23· ·PBGYAA?
       24· · · · A.· ·I don't believe that I ever have.
       25· · · · · · ·MR. DIETZ:· Mark this as 12.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 60 of 98
                                    November 13, 2019                         60

       ·1· · · · · · ·(Exhibit 12 marked for identification.)
       ·2· ·BY MR. DIETZ:
       ·3· · · · Q.· ·Will you review this document.· My first
       ·4· ·question is a basic question.
       ·5· · · · · · ·Have you ever seen the 2018 "Recreation
       ·6· ·Summer Analysis" PowerPoint by the City of Palm
       ·7· ·Beach Gardens?
       ·8· · · · A.· ·I believe I have.· I don't recall
       ·9· ·specifics of it.
       10· · · · Q.· ·Can you turn to the chart of the municipal
       11· ·campus.
       12· · · · A.· ·Yes, I have it.
       13· · · · Q.· ·Can you tell me what this chart displays?
       14· · · · A.· ·It looks like areas are highlighted for
       15· ·either renovation or expansion of some of the
       16· ·projects that are ongoing at the Gardens Park shown
       17· ·here as the municipal campus.
       18· · · · Q.· ·So this is the Gardens Park and the shaded
       19· ·ones are the proposed areas; correct?
       20· · · · A.· ·I don't know if that's completely correct.
       21· ·I think some parts are where renovations or
       22· ·enhancements are taking place.· Some of it is new,
       23· ·and not all of it is related to just baseball.
       24· · · · Q.· ·Can you tell me where on this chart is the
       25· ·concession stand that we're talking about?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 61 of 98
                                    November 13, 2019                         61

       ·1· · · · A.· ·There are, I believe, two that I am aware
       ·2· ·of.· Do you want me to --
       ·3· · · · Q.· ·Yes.· Tell --
       ·4· · · · A.· ·-- point to you, or how do you want to me
       ·5· ·to describe them?
       ·6· · · · Q.· ·Well, let me give you a highlighter.· I'm
       ·7· ·giving you a green highlighter.
       ·8· · · · · · ·Can you please highlight where the
       ·9· ·concession stand is.
       10· · · · A.· ·To the best of my knowledge, there is a
       11· ·concession stand there (indicating) and there
       12· ·(indicating) that I recall.
       13· · · · Q.· ·And which one is the one that is used by
       14· ·the PBGYAA?
       15· · · · A.· ·I think they both are, to my knowledge.
       16· · · · Q.· ·Now, there is a building towards the
       17· ·bottom of the document, and it has a shaded square
       18· ·and an unshaded area.· Can you tell me what that
       19· ·building is?
       20· · · · A.· ·That is Fire Station No. 1.
       21· · · · Q.· ·Okay.· And what is the building at the
       22· ·leftmost side of the chart?
       23· · · · A.· ·That's in the shaded area?
       24· · · · Q.· ·Correct.
       25· · · · A.· ·That would be renovations and enhancements


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 62 of 98
                                    November 13, 2019                         62

       ·1· ·to the City Hall building.· Addition and --
       ·2· ·addition, which includes enhancements to some of the
       ·3· ·current structure, but I believe that's the
       ·4· ·additional part being added.
       ·5· · · · Q.· ·And what is the structure to the north of
       ·6· ·that?
       ·7· · · · A.· ·That would be the police department.
       ·8· · · · Q.· ·Okay.· So when you switched jobs, you just
       ·9· ·had to walk down the hall from one building to the
       10· ·other?
       11· · · · A.· ·They are separate buildings but pretty
       12· ·close.
       13· · · · Q.· ·And what are the buildings on the east
       14· ·side -- or the right side of this piece of paper?
       15· · · · A.· ·That angled shaded-in area is the new
       16· ·public works operation center building.
       17· · · · Q.· ·And the part that's in the flat part on
       18· ·the southeast, what is that building?
       19· · · · A.· ·I'm not sure where you're talking about.
       20· ·If you want to point to it or mark it or however you
       21· ·want to do it.
       22· · · · Q.· ·I'll point to it.
       23· · · · A.· ·I'm not sure what you're talking about.
       24· · · · Q.· ·This building here (indicating).
       25· · · · A.· ·That is part of our community services.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 63 of 98
                                    November 13, 2019                         63

       ·1· ·That is going through some minor renovation, and
       ·2· ·some of its use is being switched around.· Some of
       ·3· ·the people that were working in that building are
       ·4· ·now in the new operations center building that we
       ·5· ·just spoke about.· And some people from our motor
       ·6· ·pool are moving -- property are moving into that
       ·7· ·facility that you just pointed to.
       ·8· · · · Q.· ·And where is the playground?
       ·9· · · · A.· ·There's a couple areas that I'm aware of
       10· ·where the kids play in this area right here and here
       11· ·(indicating).
       12· · · · Q.· ·Okay.· In the corner is the field areas.
       13· · · · · · ·Where is the new facility going to be
       14· ·built?
       15· · · · A.· ·What new facility?· We've got many, many
       16· ·projects going on including recreational facilities.
       17· ·Many of them.
       18· · · · Q.· ·On the baseball training center.
       19· · · · A.· ·I believe that is going -- I would have to
       20· ·point to you -- right in here (indicating).
       21· · · · Q.· ·So it's in the shaded area between
       22· ·Fields 9 and 10, proposed 9 and 10?
       23· · · · A.· ·On this sheet, yes.
       24· · · · Q.· ·Are there any other buildings or
       25· ·structures that are of use for the public on the


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 64 of 98
                                    November 13, 2019                         64

       ·1· ·municipal campus we have here that we haven't
       ·2· ·discussed?
       ·3· · · · A.· ·There's some pavilion areas.· There's an
       ·4· ·area that's used for our green market and other
       ·5· ·activities.
       ·6· · · · · · ·There's a -- what we call our Veterans
       ·7· ·Plaza, which is an open area that has a stage and
       ·8· ·covered lighted area where we do special events
       ·9· ·from.· We just did the Veterans Day there.· We do
       10· ·Memorial Day and a number of other events, all
       11· ·different kinds from concerts to plays on that stage
       12· ·to informational meetings.· Many, many different
       13· ·things are done in that area.
       14· · · · · · ·There are several covered pavilion areas
       15· ·that are used for different events.· Sometimes teams
       16· ·or families will use them.
       17· · · · · · ·And then directly across the street to the
       18· ·south is a whole other recreational complex with
       19· ·swimming pools and indoor -- quite a bit of indoor
       20· ·facilities and more -- I guess you call them tot
       21· ·lots and jogging tracks, and these are used in
       22· ·conjunction.· People cross back and forth to use
       23· ·both facilities jointly at the same time or same
       24· ·day.· They kind of work hand-in-hand.
       25· · · · · · ·That is what comes to mind right now as


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 65 of 98
                                    November 13, 2019                         65

       ·1· ·far as other amenities on that property.
       ·2· · · · Q.· ·And now can you turn two pages ahead to
       ·3· ·the Gardens Park concession and improvements.
       ·4· · · · A.· ·This page (indicating)?
       ·5· · · · Q.· ·Correct.· Yes.
       ·6· · · · A.· ·Okay.
       ·7· · · · Q.· ·It says "Estimated completion date:· Fall
       ·8· ·of 2018."· Is it completed now?
       ·9· · · · A.· ·To my knowledge, it's complete.· It had to
       10· ·do with covering the front of the concession and
       11· ·having a scorer's booth and viewing area above the
       12· ·concession related to it, but it also gives some
       13· ·weather protection and redoing some of the fencing
       14· ·and shelters over the actual bleachers.· That was
       15· ·all part of the same project to enhance that for
       16· ·both safety from the elements and in order to host
       17· ·activities there.
       18· · · · · · ·It's not unusual to have a tournaments
       19· ·there throughout the year that draws people to our
       20· ·city.
       21· · · · Q.· ·Would the T-ball games be in one of these
       22· ·fields that over- -- that look out on the fields?
       23· · · · A.· ·I believe so.
       24· · · · Q.· ·Okay.· And when we were talking about
       25· ·bleachers, these are the bleachers that we would be


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 66 of 98
                                    November 13, 2019                         66

       ·1· ·talking about?· The ones that are pictured?
       ·2· · · · A.· ·Yes.
       ·3· · · · Q.· ·Okay.· And the covered areas in the
       ·4· ·following pictures, these are over the bleachers or
       ·5· ·how do these -- there's a picture here that has
       ·6· ·bleachers and it has -- some of them have covered
       ·7· ·areas and some of them have roofs.· Is that how it
       ·8· ·works?
       ·9· · · · A.· ·I'm not sure exactly what you're asking or
       10· ·what page you're on.
       11· · · · Q.· ·Hold on.· Sure.
       12· · · · A.· ·If you want to show me an example, I will
       13· ·try to describe it.
       14· · · · Q.· ·Like, this is a walking area.· Is there a
       15· ·walking area over a bleacher?
       16· · · · A.· ·So that picture as I said I see it, which
       17· ·is kind of zoomed in, I believe depicts a covered
       18· ·area over the outside of the concession so that
       19· ·people downstairs have some protection from the
       20· ·elements.· And it also allows for people to go
       21· ·upstairs to either video or score-keep or whatever
       22· ·they may need to do upstairs.
       23· · · · · · ·So it serves -- that first floor roof also
       24· ·serves as a floor for those who need to go up there
       25· ·to assist with the games such as score-keeping or


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 67 of 98
                                    November 13, 2019                         67

       ·1· ·officials or photographers.
       ·2· · · · Q.· ·Is the grass limited to the fields and the
       ·3· ·rest of the area is paved?
       ·4· · · · A.· ·The best I can answer, if I even
       ·5· ·understand your question, is that we have quite a
       ·6· ·bit of parking spaces there that are asphalt.· There
       ·7· ·are dry detention areas for stormwater runoff.
       ·8· ·There are grass areas.· There are some artificial
       ·9· ·turf areas, more to come like with the Miracle Field
       10· ·and some of the training areas.· And then there's
       11· ·the sports turf for the baseball fields.· And there
       12· ·are other open areas with landscaping that have
       13· ·grass and different types of plants.
       14· · · · · · ·So it's really a combination of others --
       15· ·there's also sidewalks that lead in between the
       16· ·fields out to parking lots and to the concessions.
       17· · · · Q.· ·Let me ask a little bit better question
       18· ·because that was really an awful question.
       19· · · · · · ·With regards to the areas that go to the
       20· ·concessions and that are around the fields, are
       21· ·those paved areas?
       22· · · · A.· ·There are what I would term wide sidewalks
       23· ·that separate the fields.· They are often used.               A
       24· ·lot of times people cut across the fields.· That's
       25· ·not unusual.· And people will set up on the sides of


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 68 of 98
                                    November 13, 2019                         68

       ·1· ·the fields.· So it's really a combination of both.
       ·2· · · · · · ·There's wide paved areas, and there's
       ·3· ·other areas in the grass; but to traverse from one
       ·4· ·field to the other or to get to the concession
       ·5· ·stand, it's not usual to see people cutting across
       ·6· ·particularly before and after games.
       ·7· · · · · · ·Obviously in the middle of a game being
       ·8· ·played, that's not likely to happen; but in between
       ·9· ·games, highly likely.
       10· · · · Q.· ·And the bleachers are on that wide paved
       11· ·path; correct?
       12· · · · A.· ·Yes.
       13· · · · · · ·MR. DIETZ:· Okay.· I have no further
       14· · · · questions.
       15· · · · · · ·MR. ALEXANDER:· Okay.· I'm not going to
       16· · · · ask you any questions, Mr. Stepp.
       17· · · · · · ·Would you like to read when this is
       18· · · · transcribed?
       19· · · · · · ·THE WITNESS:· Yes, I will read.
       20· · · · · · ·MR. DIETZ:· By the way, I want to order.
       21· · · · · · · · · · · · · *****
       22· · · · · · ·(The deposition was concluded at
       23· · · · 12:38 p.m.)
       24· · · · · · ·(Reading and signing of the deposition was
       25· · · · not waived by the witness and all parties.)


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 69 of 98
                                                 November 13, 2019                   69

       ·1· · · · · · · · · ·CERTIFICATE OF OATH

       ·2· ·STATE OF FLORIDA

       ·3· ·COUNTY OF PALM BEACH

       ·4· · · · · · ·I, Kimberley A. Ross, Notary Public, State of

       ·5· ·Florida, certify that STEPHEN J. STEPP, personally

       ·6· ·appeared before me on the 13th day of November, 2019, and

       ·7· ·was duly sworn.

       ·8· · · · · · ·Signed this 25th day of October, 2019.

       ·9

       10

       11

       12

       13

       14·   ·   ·   ·   ·   ·   ·   ·   ·   ·____________________________________
       · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·KIMBERLEY A. ROSS
       15·   ·   ·   ·   ·   ·   ·   ·   ·   ·Notary Public, State of Florida
       · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Commission No. FF950475
       16·   ·   ·   ·   ·   ·   ·   ·   ·   ·Commission Expires: January 27, 2020

       17

       18

       19

       20

       21

       22

       23

       24

       25


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 70 of 98
                                    November 13, 2019                         70

       ·1· · · · · · · · ·CERTIFICATE OF REPORTER

       ·2· ·STATE OF FLORIDA

       ·3· ·COUNTY OF PALM BEACH

       ·4· · · · · · ·I, KIMBERLEY A. ROSS, certify that I was

       ·5· ·authorized to and did stenographically report the

       ·6· ·deposition of STEPHEN J. STEPP, pages 1 through 68;

       ·7· ·that a review of the transcript was requested; and

       ·8· ·that the transcript is a true record of my

       ·9· ·stenographic notes.

       10· · · · · · ·I further certify that I am not a relative,

       11· ·employee, attorney, or counsel of any of the parties,

       12· ·nor am I a relative or employee of any of the parties'

       13· ·attorneys or counsel connected with the action, nor am

       14· ·I financially interested in the action.

       15· · · · · · ·Dated this 25th day of November, 2019.

       16

       17

       18

       19

       20· · · · · · · · · · · · ·_____________________________
       · · · · · · · · · · · · · ·KIMBERLEY A. ROSS
       21

       22

       23

       24

       25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 71 of 98
                                       November 13, 2019                      71

       ·1· ·DATE:· · ·November 25, 2019

       ·2·   ·TO:·   ·   ·   ·STEPHEN J. STEPP
       · ·   · · ·   ·   ·   ·JOHNSON, ANSELMO, MURDOCH,
       ·3·   · · ·   ·   ·   ·BURKE, PIPER & HOCHMAN, P.A.
       · ·   · · ·   ·   ·   ·c/o SCOTT D. ALEXANDER, ESQ.
       ·4·   · · ·   ·   ·   ·2455 East Sunrise Boulevard, Suite 1000
       · ·   · · ·   ·   ·   ·Fort Lauderdale, Florida· 33304
       ·5
       · ·   ·IN   RE:· · JENNIFER QUASHA, ET AL. vs.
       ·6·   · ·   · · · ·CITY OF PALM BEACH GARDENS, FLORIDA
       · ·   · ·   · · · ·Deposition taken November 13, 2019
       ·7·   · ·   · · · ·U.S. Legal Support Job No. 2044712

       ·8· ·The transcript of the above-referenced proceeding has
       · · ·been prepared and is being provided to your office for
       ·9· ·review by the witness.

       10·   ·We respectfully request that the witness complete their
       · ·   ·review within 30 days and return the errata sheet to our
       11·   ·office at the below address or via email to:
       · ·   ·Southeastproduction@uslegalsupport.com.
       12

       13· ·Sincerely,

       14

       15·   ·Kimberley A. Ross
       · ·   ·U.S. LEGAL SUPPORT, INC.
       16·   ·Courthouse Commons
       · ·   ·444 Railroad Avenue, Suite 300
       17·   ·West Palm Beach, Florida· 33401
       · ·   ·(561) 835-0220
       18
       · ·   ·CC via transcript:
       19
       · ·   ·MATTHEW W. DIETZ, ESQ.
       20

       21

       22

       23

       24

       25


                                      U.S. LEGAL SUPPORT
                                    www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-6 Stephen
                                     Entered on Stepp
                                                FLSD Docket 01/13/2020 Page 72 of 98
                                    November 13, 2019                         72

       ·1· · · · · · · · · · · ·ERRATA SHEET

       ·2
       · · · · · · · ·DO NOT WRITE ON THE TRANSCRIPT
       ·3· · · · · · · · ENTER CHANGES ON THIS PAGE

       ·4·   ·IN   RE:· · JENNIFER QUASHA, ET AL. vs.
       · ·   · ·   · · · ·CITY OF PALM BEACH GARDENS, FLORIDA
       ·5·   · ·   · · · ·Deposition taken November 13, 2019
       · ·   · ·   · · · ·U.S. Legal Support Job No. 2044712
       ·6
       · ·   ·PAGE NO.· LINE NO.· ·CHANGE· · · · · · · REASON
       ·7

       ·8· ·_______________________________________________

       ·9· ·_______________________________________________

       10· ·_______________________________________________

       11· ·_______________________________________________

       12· ·_______________________________________________

       13· ·_______________________________________________

       14· ·_______________________________________________

       15· ·_______________________________________________

       16· ·_______________________________________________

       17· ·_______________________________________________

       18· ·_______________________________________________

       19

       20· ·Under penalties of perjury, I declare that I have read
       · · ·the foregoing document and that the facts in it are true.
       21

       22· ·______________________· · · ·______________________
       · · ·DATE· · · · · · · · · · · · ·STEPHEN J. STEPP
       23

       24

       25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 73 of 98
                                 November 13, 2019                                ·1
                                            77%    55:18         accommodation
      Exhibits                  2                                 15:17 20:11
                                                                  27:12 33:13,
                                                     8
  EX 0001 Stephe       2  12:5,6,9                                15 39:2 43:19
  n Stepp PLTF 1        27:7,8,9            8    51:16,17,19      45:1,4 46:16
  11319 9:7,10          52:22                                    accommodations
   11:4                2016 55:12,17                              11:12 12:15
                                                     9            13:21 15:14,
  EX 0002 Stephe       2018 60:5
  n Stepp PLTF 1        65:8                                      15 21:8,12
                                            9     55:4,5,8        27:14 34:11
  11319 12:5,6,        2019 13:7                63:22
   9                                                              38:17,19
                        29:8 51:22
  EX 0003 Stephe                                                 accomplish
                       21st 55:12
  n Stepp PLTF 1                                     A            13:22 17:3
                       25 6:12
  11319 12:22,                                                   across 42:23
                       28 6:13              A-H-R-E-N-S           64:17 67:24
   23 13:1,14
                                             56:23                68:5
                                3           a.m. 35:23           Act 37:8,17
           $                                 47:15               activities
                       3     12:22,23       ability 5:4           29:21 50:19,
  $513,500                 13:1,14 31:19     41:17                25 55:19 64:5
   57:25                   32:3 37:13       able 13:25            65:17
                           50:16 55:15       23:15,16            acts 54:16
           1                                 28:16 30:4          actual 65:14
                                4            32:15,20            ADA 10:21,22,
  1  9:7,10 11:4                             33:21 40:2
   27:5 61:20                                                     23 11:7,8,10,
                       4  15:25 16:1,        45:4,6 52:15,        18,22,25
  10 55:24              4 37:13              18                   12:12,16,18
   56:1,4 63:22        46 48:10             about 4:6,24          13:4,19 21:11
  10,000-square-       46-3 50:15            9:5,22 10:25         25:11 35:4,8
  foot 30:15                                 14:23 15:8          ADA.GOV 38:13
                       48 51:22
  11 58:18,19                                16:10 25:17         added 30:1
   59:1                                      27:9 35:11           62:4
  11:34 35:23                   5            38:8 39:8
                                             41:8,23             adding 58:10
  11:36 35:23                                                    addition
                       5 16:12,13,16         46:19,23
  11:53 47:15                                                     62:1,2
                       504 12:12             56:12,14
  11:58 47:15                                                    additional
                                             60:25 62:19,
  12 37:13                                   23 63:5 65:24        13:5,9 29:24
   59:25 60:1                   6                                 35:16 45:8,12
                                             66:1
  12-D 37:7                                                       47:2 54:22
                       6 17:15,16,19        above 4:3
  12:38 68:23                                65:11                56:18 58:14
  14 38:20 39:8        650 23:5                                   62:4
                       6:00 55:12           absence 7:11
  15 6:1                                    absolutely           address 31:23
  15th 13:6                                  45:9                 44:14
  1996 6:20                     7           accommodate          addressed
                                             9:6 34:18            9:16
                       7     21:5,6 23:9                         administrator
                                             46:5 47:6
                           48:3,6                                 10:1,6 31:21



                                U.S. LEGAL SUPPORT
                              www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 74 of 98
                                November 13, 2019                                 ·2
  adopt 50:17           68:15                55:22 59:19          37:5 39:10,
   51:11               all 10:18             61:1                 14,17 40:2,3,
  adults 39:1           17:20 21:25         amenities             4,5,6,7,16,20
  advisory              23:10,20             30:2 31:6,9,         41:11,21,22
   55:10 59:22          24:22,25             15,16 65:1           42:2,20,21,
  affiliated            27:14 28:24         Americans             23,24 43:12,
   52:6,8               29:6 30:14           37:8,17              15,16,18,20
  afforded              38:12 41:14,        amount 42:19          44:8,11,14
   20:12                18 47:1,7            52:17                45:5,7,18,21,
                        48:2,14 57:10       Analysis 60:6         22 46:2,6,7,
  after 9:23                                                      8,10,14,18,
   10:10,25             60:23 64:10         and 4:2,7,11,
                        65:15 68:25                               19,20,24
   11:2,3 13:6,                              15 5:1,9,12,         47:9,18,22,24
   13,19 68:6          allegation            18,21,24 6:2,
                        20:9                                      48:10,11,12,
  afternoons                                 8,12,17,18           14,19,25
   15:3                allegations           7:10,11 8:1,
                        17:23 20:9                                49:3,6,8,9,
  again 19:23                                2,4,5,8,9,11         11,21 50:16,
   34:3,24 40:25       allergies             9:1,15 10:3,
                        18:8 38:17                                17,18,19,24,
  agenda 55:9                                6,7,8,10,15,         25 51:6,9,11,
                        43:11 44:18          23 11:9,12,
  ages 29:20                                                      19,24 52:2,3,
                        45:18                23,25 12:3,
  ago 25:21                                                       8,17,20,21
                       allergy 9:5           11,13 13:4,
   48:8                                                           53:6,7 54:24
                        15:10 18:4           11,20 14:5,          55:10,19
  agreed 19:6           35:1,3 39:16         18,20,21,23
   26:3,6 40:15                                                   56:16,17,18,
                        46:4,9,20            15:2,4,6,10,         22 57:3,17
   43:15 46:7                                11,13 16:10,
                       allow 36:15,                               58:22 59:4,6,
  agreement             18                   25 17:5,25
   30:20 59:14                                                    8,10,18,21
                       allowing 4:24         18:2,3,5,9,
  agreements                                                      60:18,23
                       allows 51:10          15,25 19:1,6         61:11,13,17,
   59:18                                     20:1,2,4,21,
                        66:20                                     18,21,25
  ahead 65:2                                 22,24 21:2,18
                       along 19:1                                 62:1,5,13,17
  Ahrens 56:23,         56:19                22:1,4,6,7,9,        63:1,5,8,10,
   24 57:3                                   16 23:2,16,          22 64:4,7,10,
                       also 7:21             17,19,22
  Ahrens' 57:13         10:8 18:5                                 17,19,20,21,
  alcohol 35:25                              24:24 25:19,         22 65:2,3,10,
                        22:9 28:8            21 26:7,23
   37:2,3 44:4          30:18,22                                  11,13,14,16,
  ALEXANDER                                  27:19,24             24 66:3,6,7,
                        58:21 65:12          28:2,5,6,7,9,
   14:11 15:18          66:20,23                                  20 67:2,10,
   18:18 24:12                               14,16,19,21,         11,13,16,20,
                        67:15                25 29:3,4,5,
   25:7 27:1           alteration                                 25 68:2,6,10,
   32:8 33:16                                21,24 30:1,2,        24,25
                        25:5,11,14           4,6,12,16,17,
   34:5 37:21          alternate                                 angled 62:15
   38:7 39:4                                 19,21,22
                        15:16                31:12 32:11,        anniversary
   40:13,23                                                       8:24
                       always 23:13          13,17,22,23,
   41:25 42:17          33:20                                    annual 52:1
   44:19 47:13                               24,25 33:1,9,
                       am 5:11 10:22         10,11,12,18,        another 12:17
   48:20 49:21
                        12:20 13:3           20,21,25             41:19 43:18
   50:4,6 51:1
                        27:3 51:3            34:6,9,10,13,        45:3,25
   52:23 55:20
                        53:18 54:24          23,24 36:24


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 75 of 98
                                November 13, 2019                                 ·3
  answer 5:3,4          24:2,3,7,10         arrangement          assistant
   18:23 20:17          25:10 29:14          27:24                6:4,8,11 9:12
   24:4 25:19           30:2,6,21           articles              10:9
   31:8 36:6            31:9 32:12,          48:11               Association
   38:4 41:8            18,19 37:9,18       artificial            10:16 20:10
   49:17 67:4           41:10,11             67:8                Assumes 27:1
  answered              43:3,12             as 4:12 5:12         at 4:2 17:14
   49:22                45:20,22             6:10 7:7,21          18:7 20:19
  any 5:3 10:2,         46:11,24,25          8:3 9:9 10:16        21:21 22:5,
   3 11:12,17,22        47:17 50:24          11:4 12:4,8,         17,20 23:1,6,
   13:20 14:16          52:9 53:23           13,21,25 13:9        7,9 25:12,15
   17:10,12             54:16 56:9,          15:24 16:3,          27:15 28:4,
   18:12,19,21,         20,22 57:4           12,15 17:15,         11,24 29:6,
   22 22:16             58:4 59:10           18,24 21:11,         15,19 30:25
   24:1,6 26:6,         60:14,16,19,         14 23:10             31:2 32:6
   8,14,17,20           21,22 61:1,15        25:20 30:7           33:23 34:9
   28:23 29:8,          62:11,13             31:25 32:23          36:7,15,18,21
   11,15 31:6           63:3,6,24,25         35:4,8 37:1          37:2,3,12,13
   32:7 34:10           64:13,14,15,         45:11 46:21          38:20 39:12,
   35:16 36:13          21 65:25             48:5 49:2            21 41:10,13,
   37:24 38:10,         66:1,4 67:6,         50:17,22,23          14,19 43:10
   16 40:10,21          7,8,12,20,22,        51:15 52:9,          44:13 48:2
   42:21 48:24          23 68:10             12,18 55:3,7,        50:11,15,16
   49:14,15,19         area 22:7             23 56:3 57:5,        51:14,19
   53:12,16,21          26:21 39:13          14 58:17,25          52:15 53:10
   57:4,25 59:6,        40:5 43:2            59:19,25             55:12,15
   7,12,17 63:24        49:9 56:20           60:17 64:25          56:7,11,12,
   68:16                61:18,23             65:1 66:16,          15,20 57:13
  anyone 11:10          62:15 63:10,         24,25                58:22 59:4,8,
   41:12,17             21 64:4,7,8,        ask 18:10             13 60:16
  anything 7:1          13 65:11             24:19 25:2           61:21 64:23
   47:8                 66:14,15,18          35:10,16             68:22
  apparatus             67:3                 40:25 46:6          athletes
   31:12               areas 8:18            67:17 68:16          30:11
  appears 16:21         15:4 33:2           asked 13:4           Athletic
   51:25 55:9           56:17 58:13,         16:10 17:5           10:16 20:10
                        22 59:4,8            46:23 49:21         attached
  apply 48:14,          60:14,19            asking 35:18,         57:13
   19                   63:9,12 64:3,
  approximately                              21 66:9             attended
                        14 66:3,7
   6:1,12,13            67:7,8,9,10,        asks 5:3              59:21
   8:23 23:5            12,19,21            asphalt 67:6         attention
   30:15                68:2,3              assigned              12:13
  April 13:6           around 15:4           54:12               attorney
  are 4:6 7:7,          21:23 22:7,9,       assist 7:10           18:20,22 19:2
   12,15,23 10:7        10,12 39:17          46:20 66:25          37:23 38:1,6
   12:14 18:6,9         42:25 45:19         assistance           Authority
   19:7 21:21,25        63:2 67:20           18:12,14,15          50:16
   22:5 23:21                                19:19


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 76 of 98
                                November 13, 2019                                 ·4
  available            basketball            11:20,23             65:16 68:1
   27:16 29:18          52:22                12:14 16:8,19       bottom 61:17
   40:4 41:12,13       batting 30:17         17:22 18:14         break 35:22
   43:17                58:13,22             19:1 20:19           47:12,14
  aware 12:20           59:4,7               21:4,11 26:14       bring 28:15
   13:23,24            Beach 4:20            28:1,21 29:21        39:10,14,20
   15:23 20:7           5:8,10,23,25         30:15,20 33:6        40:9 44:13
   22:15 26:19          10:15,20             37:4 40:6,15        bringing 39:1
   27:3 33:19           11:18,21             41:21 45:15          40:11,21 41:4
   35:9 40:5            12:17 20:10          46:17 51:2,10
                                             53:20 57:11,        broom 40:4
   50:23 53:18,         26:16 27:15,
   21 54:24                                  24 59:24 60:8       brooms 41:11
                        25 28:3 29:2,                             42:6
   55:18,22             3,9,15 31:17         61:1 62:3
   59:19 61:1                                63:19 65:23         build 32:21
                        39:19,21
   63:9                 40:12,22 41:5        66:17                49:3,11
  away 27:19            48:12 51:23         believed             building 7:17
   28:12 41:14          56:6 59:3            46:10                8:1 30:3,5,6
  awful 67:18           60:7                benefit 30:9          59:13 61:16,
                                                                  19,21 62:1,9,
                       because 17:7         best 5:4
                        23:20 24:24          61:10 67:4           16,18,24
           B                                                      63:3,4
                        26:3,12             better 67:17
                        45:17,20                                 buildings
  Bachelor's                                between 27:24         8:18 62:11,13
   6:17                 67:18                57:2 59:18           63:24
  back 20:2            become 10:23          63:21 67:15
                        11:6                 68:8                built 31:3,13
   27:5 33:12                                                     63:14
   52:23 64:22         becomes 40:6         beverages
                                                                 Burns 36:12,
  background           been 4:11             28:16
                        5:15 9:22                                 16,19
   6:14                                     bit 42:2
                        10:9,14 12:8         64:19 67:6,17       but 4:7 6:11
  Badala 20:20                                                    7:4 10:4,8,13
   21:2 28:2            14:4,19 25:20       blank 20:11
                        34:3                                      17:1,4 19:6,
   57:3                                     blank's 23:10         25 23:7,8
  baseball             before 4:1,          bleacher
                        22,25 11:3                                25:23 26:6
   27:15,25                                  66:15                28:22,24
   29:9,16,20           13:13 28:22         bleachers
                        35:20 41:7                                31:7,13 34:2,
   30:10,24                                  30:1 42:8,16,        17 38:15 43:1
   31:5,17 56:20        45:12 56:13          24 65:14,25
                        68:6                                      45:11,13 46:1
   58:4,7,10,15,                             66:4,6 68:10         47:4 48:17
   22 59:4,7           began 10:4           block 28:12           49:10,12
   60:23 63:18         beginning            blows 42:4            51:13 54:15
   67:11                41:10                                     57:10 62:3,11
                                            blush 56:11
  based 16:20          behalf 31:22                               65:12 68:3,8
                                            board 55:10,
  basic 60:4           being 5:18            11                  butter 41:4
  basically             6:2 12:16,18                             by 4:14 9:8
                        29:1,6 34:5         board's 59:22
   10:5 23:4                                booth 65:11           11:16 12:7,24
   32:22                56:20 62:4                                14:12 15:15,
                        63:2 68:7           booths 56:17
  basis 15:1,8                                                    21 16:2,14
                       believe 6:20         both 34:13            17:17 18:13
   50:10,12 51:4                             61:15 64:23
   52:1                 8:24 9:16,25                              19:9 21:15


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 77 of 98
                                November 13, 2019                                 ·5
    24:13,18 25:8       25 60:10,13,         34:25 39:1          clear 50:11
    27:4,12,14          24 61:8,18           41:16 43:2,11       climbing
    33:4,7 34:12,       65:2 67:4           cigarettes            31:12
    13 35:24           can't 36:6            36:21               clipped 52:2,
    36:3,24 38:9       care 49:2,11         city 4:20             25
    39:2,7,14          case 10:17,25         5:8,9,11,13,        close 8:25
    40:2,19 41:2,       13:22 41:15          14,15,18,21,         62:12
    11 42:12 43:8       57:11                23,25 6:6,9,        closed 31:25
    44:21 46:1,15      catchall 45:9         13 7:7,10,12,        32:4 33:9
    47:16 48:4,                              18 8:22 9:13         34:9
    17,23 50:1,14      cause 4:3
                        39:16                10:20 11:21         closely 7:19
    51:18 52:16                              12:1,17 13:24
    53:1,8,19          caused 26:9                               coach 27:17
                                             14:25 17:25          28:17,21 29:4
    54:10 55:6         caution 18:19         18:20,22 19:1
    56:2,16 57:23       37:22                21:15 22:11         coaches 15:10
    58:20 60:2,6       cease 37:9,18                              18:2 30:23
                                             23:6 26:16
    61:13 68:20,       center 62:16          27:13 28:13          40:4 41:15
    25                  63:4,18                                   46:2,7,19
                                             29:4 30:22
                       certain 24:20         31:22,25            code 7:18
                       certificates          32:7,11,15           48:13
           C
                        6:23                 33:6,7,14,20        collect 54:25
  cages 30:18          change 44:22          34:7,13,15          combination
   58:13,22            changing              35:25 36:8,          67:14 68:1
   59:4,8               42:25                11,15,18            combined 28:6
  call 9:13            Chapter 48:10         37:2,5,9,18,        come 22:6
   16:20 33:24         charge 52:21          23,25 38:6           35:4 37:16
   64:6,20                                   39:9 42:10           45:21 51:7
                       charged 54:22
  called 30:3                                43:16,19,20          54:23 67:9
                       charges 51:24         45:6 47:25
  Calls 44:19                                                    comes 12:1
                       Charlotte             48:25 50:16,
  came 9:13                                                       49:4,8 51:12
                        8:13 14:5,6,         22 51:10,22          54:19 64:25
   28:1 29:1            9,14 18:25           52:11 54:10,
  campus 60:11,         20:21                                    coming 20:5
                                             20,23 56:6,25       communicated
   17 64:1             chart 55:16,          59:2,18 60:6
  can 9:9 12:8,         22 60:10,13,                              17:7
                                             62:1 65:20
   25 16:3,15           24 61:22                                 communication
                                            City's 27:19          17:2
   17:18 18:23         chewing 36:18         32:21 47:17,
   21:5 25:17          chief 5:20,                               community
                                             21 59:13
   29:18 31:19          21,24 6:3,4,                              33:1 62:25
                                            clarifications
   32:6 36:21           8,11                                     company 57:5
                                             17:24
   37:2 38:3,20        child 9:5                                 competing
                                            clarify 16:21
   39:14 40:9,25        13:25 33:21                               24:24
                                             19:2 25:17
   42:1,7,9,21          34:1,19,23                               complaint
                                             50:9 54:18
   43:5 45:13           35:1,3 40:1,                              11:10 12:3,12
   47:11 48:5,9                             clean 40:3
                        17,20 45:4,13                             13:8,19,24
   50:15 51:19,                              41:12
                        46:3,8,20                                 16:11
   20 52:2,6,19                             cleaned
                        47:3                                     complete 65:9
   55:7,15 56:3                              41:10,20
                       children 30:4                             completed
   57:15 58:17,                             cleaning
                        31:11 33:2                                65:8
                                             15:1,7 53:7


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 78 of 98
                                November 13, 2019                                 ·6
  completely            56:25 57:5          couldn't              24 22:1,3
   60:20                58:21 59:3,7         32:16 39:20          23:11,13,23
  completion           consultation          45:25                24:11,21 25:6
   65:7                 38:6,12             council 51:23         41:11 64:9,
  complex 64:18        contact 12:2         counsel 5:2           10,24
  comply 45:24         contain              County 11:18         days 32:23
   46:11,18,22          37:10,19            couple 63:9          deal 42:21
  component 7:9         39:15               course 21:18          50:9 51:6
  components           contained            court 52:22          dealt 35:8
   7:14                 19:22 30:12         covered 64:8,        debris 42:21
  concentrated         content 18:21         14 66:3,6,17        decisions
   43:2                 37:24               covering              51:9
  concerned            contract              65:10               decks 30:1
   45:22                57:14               create 39:25          57:22
  concerning           contracts            creates 41:21        deem 50:18
   38:19                59:17               Cressey 30:20        deeper 10:4
  concerts             control 37:1         crews 21:15          definition
   64:11                39:9 42:2,9,                              25:18
                                            criminal 6:17
  concession            10 43:1,5                                degree 6:15
                        49:10               cross 64:22
   26:21,23,24                                                   delay 26:4
   27:20 28:14         controlling          current
                                             14:21,24            delayed 25:24
   36:21,24 37:3        40:2                                      26:12
   39:12 40:18         convenient            29:13 57:17
                                             62:3                demonstrated
   41:13 42:8           23:23                                     34:24
   43:10 49:9,10                            currently
                       conversation                              denied 20:10
   53:5,8,10,13,        10:13 17:9,13        5:7,11
   15,19,23 56:7                            cut 67:24            deny 29:6
                        24:22 26:15
   57:6,21,22           35:14               cutting 68:5         department
   58:1 60:25                                                     6:12 7:16,17,
                       conversations                              18,19,20,24,
   61:9,11 65:3,        10:3 17:10                   D
   10,12 66:18                                                    25 8:4,5,6,8,
                        18:22 37:25                               9,12,14 10:1,
   68:4                coordinator          dad 41:17             6,9 14:7
  concessions           10:21,22,24         daily 15:1,7
   56:15 67:16,                                                   49:15,16,20
                        11:7,9,18            50:10 51:4           51:5,6 62:7
   20                   12:16,19            danger 38:25         departments
  concluded             21:11 35:4,8        Daniel 10:9,
   68:22                                                          7:10 8:3
                       corner 63:12          11 14:5,17,18       depending
  conduct 15:5         correct               19:1 20:20           21:24 22:2
  conducted             21:19,20             28:2 31:20          depicts 66:17
   21:15                39:13 44:2          date 8:24
  confusion             46:21 60:19,                             deposition
                                             10:3 11:1            4:1,21 68:22,
   29:1                 20 61:24 65:5        20:25 65:7
                        68:11                                     24
  conjunction                               dates 16:10
   52:10 64:22         cost 53:6                                 deposits 53:7
                                             19:24 38:14
  considered            58:1                                     deputy 5:11,
                                            David 8:7             12,15,18 7:7,
   15:16               could 11:11          day 15:2
                        13:21 20:1                                12 8:22 31:20
  construction                               21:16,17,22,         50:22 51:5
                        34:11 57:13


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 79 of 98
                                November 13, 2019                                 ·7
  derive 22:24          68:13,20             13:7,17,19          doesn't 47:3,
  derived 38:2         different             16:23,25             7
  describe              15:4,5 22:10,        17:12 18:1,20       dogs 44:9,11
   29:18 61:5           12 23:1,20           19:10,18 20:1        46:23
   66:13                29:2,20,21           21:19 22:2,8,       doing 22:7
  detail 35:11          40:10 42:15          24 23:4,8,12         23:1 32:24
  details 17:12         43:3 53:10           24:1,6,15,19         37:5
   57:12 59:9           58:12 64:11,         25:4,13 26:1,       dollars 52:17
                        12,15 67:13          6,8,24 27:9,        don't 6:10
  detention
                       difficult             21,22 29:8,13        7:4 9:19
   67:7                                      31:16 32:15,
  development           23:19 24:23                               10:2,12 11:1,
                        25:2 43:1            17,20 33:5,18        5,20 13:15
   6:17                                      34:7,11 37:23
  did 6:18 8:23        difficulties                               14:15 15:19
                        25:22                38:10,16             16:25 17:4,7
   9:2,15,23                                 39:25 41:18
   10:23 11:6,8,       DIRECT 4:13                                18:16 19:5,
                                             42:14 43:15,         16,17,19,23
   17 13:7 14:2,       directed              19,24,25
   9,13,18,23           31:22 48:7                                20:25 22:19
                                             44:3,7,11            23:6,8 25:3,
   17:9 18:12,         directly              45:7,11,13
   13,15 20:14          37:23 64:17                               12 26:10,14
                                             46:25 47:24          28:22,23
   21:2,4,11           dirt 42:23            48:11,14
   25:2 26:1,11        disabilities                               29:11,17
                                             49:14 50:9,          30:14 31:2,4,
   27:23 28:3           34:25 37:8,17        11,12,20
   31:24 33:14                                                    14 34:8,17
                       disability            52:18 53:12,
   35:2,10,16                                                     35:18 36:5,6,
                        35:12                22 56:7,14           13,23 37:1,5
   37:16 38:10,        disabled 30:4         59:17 61:2,4
   16 45:15                                                       38:7,14 39:23
                       disagreed             62:21 64:8,9         40:14 41:1,6
   57:25 58:21          33:9                 65:10 66:5,22
   59:6 64:9                                                      42:1,4,7,9,14
                       disclaimed           document              43:5,6 44:5
  didn't 26:5           31:21                17:20 48:9           45:10 47:23
  Dietz 4:14,19        discretion            51:20 55:13,         48:1,21
   9:8 11:16            18:7                 15,22 56:10          49:10,17
   12:4,7,21,24                              57:10 59:11          51:2,3,13
   14:12 15:21,        discussed
                        64:2                 60:3 61:17           53:9 54:15
   24 16:2,12,14                            documentation         56:13 57:4,10
   17:15,17 19:9       discussion
                        11:14 16:22,         35:17                58:2 59:9,10,
   24:18 25:8                               documents             11,14,16,24
   27:4 33:4            23
                       displays              56:9                 60:8,20
   34:12 35:24                              does 10:20
   38:9 39:7            60:13                                    done 15:2,6,
                       distance              11:21 26:16,         7,20 17:6
   40:19 41:2                                20 27:19
   42:12 43:8           28:12                                     24:4,9 32:16
                                             28:23 31:5           38:12,22
   44:21 47:11,        divulge 18:21
                                             32:1,3 33:5          41:19 51:13
   16 48:4,23           37:24
                                             35:25 36:8,          56:15,20,24
   50:1,5,14           do 4:5,8 5:7,         11,15,18
   51:15,18 53:1                                                  57:16 64:13
                        9,12 6:23            45:25 53:12
   55:3,6,23            7:14 8:2,15,                             double 23:18
                                             54:1,4,7,9,         down 30:10
   56:2 58:17,20        19 9:20,24           11,17,20,23          43:4 62:9
   59:25 60:2           10:10 11:9           58:24 59:12


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 80 of 98
                                November 13, 2019                                 ·8
  downstairs           effort 19:21         entities              17:16,19
   66:19               efforts 24:9,         26:24                48:3,6 51:17
  Dr 9:14 12:11         19                  entitled              53:23 55:4,5,
  draft 18:13          eight 29:22           12:12                8,24 56:1,4
  drafting             either 10:13         environment           57:14 58:18,
   18:12                15:11 30:23          14:1 40:1            19 60:1
  draws 65:19           58:2 60:15           41:22               exhibits
  driver's 7:3          66:21               Epipen 27:17          35:20
  dry 67:7             elements             Estimated            expansion
                        56:19 65:16          65:7                 58:5,8 60:15
  due 27:16
                        66:20               even 67:4            explain 14:23
  dugout 40:3,5
   41:8 42:5,16,       else 7:1             event 53:6           explained
   18 47:4              41:12               events 23:20          14:20 58:9
  dugouts 15:1,        email 9:15            64:8,10,15          extension
   7 18:1 21:16         11:3 16:19          ever 4:21             46:14
   41:10,12,20         employee              24:19 35:1,2,       extent 35:11
  duly 4:11             22:17                3,10,16 38:13        52:15
  during 20:12,        employees             55:13 59:21,        extremely
   13 21:8 22:17        14:25 15:3           24 60:5              32:18
   24:11,21,23          22:5,11,14,25       every 15:2
   25:6 26:3           encouraging           19:24 23:11,                 F
   28:5 54:2            43:12 44:17          13 41:11
  duties 7:7,23        end 25:25             42:2,8              facilitate
   11:19 54:16          26:12 47:1,7        everyone              11:9
                        57:14                33:19 46:2          facilities
                       enforcement          everything            8:16 22:7
           E            7:18 50:15           4:25 17:6            27:19 29:18,
  each 21:16           engineer 7:18        evidence 27:2         23 32:21,25
   53:6                engineering          exact 6:10            47:18,22
                        57:16                11:1 54:15           59:13 63:16
  earlier 33:18
                       enhance 29:23        exactly 66:9          64:20,23
   35:20 49:2
   52:12 58:10          65:15               EXAMINATION          facility
                       enhanced              4:13                 26:25 27:16,
  early 22:1
                        58:15               examined 4:11         18,25 29:10,
  easier 43:3                                                     16 30:7,9,13,
  easily 43:6          enhancements         example 52:9
                        60:22 61:25          66:12                16,22 31:1,3,
  east 62:13                                                      11,13,17 34:7
                        62:2                exception
  easy 42:20                                                      37:11,20 49:3
                       enjoy 30:4            48:24
  eat 39:21                                                       58:11 63:7,
                       enough 28:3          exclude 49:15         13,15
   47:4
                       ensure 24:10,        executive            fact 40:8
  eating 46:1
                        20 25:5              9:12 55:11
  educational                                                    facts 27:2
                       ensuring 18:2        exempt 49:19
   6:14                                                          fall 15:12
                       entails 57:10        exhibit 9:7,          20:13,15 21:8
  effect 26:6
   43:22 44:16         Enterprises           10 11:4 12:5,        23:10 65:7
                        56:23 57:3           6,9,22,23           falls 8:7
  effectively
                       entire 42:23          13:1,14 15:25
   52:18                                                         familiar
                                             16:1,4,13,16
                                                                  22:20 25:10


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 81 of 98
                                November 13, 2019                                 ·9
   47:17 56:9,22       final 20:6            20:1 21:24           12:10 13:2,
   57:9,16 58:4        find 10:5             22:16 23:19,         10,12 15:17
  familiarity           44:13,15             23 25:22             16:8,19 17:23
   58:7                fine 17:6             28:7,9 29:20         18:15 20:20
  families             finished              30:3,16,23           22:22,23,25
   23:24 45:21          38:24                31:9,11              23:14 26:17
   64:16               fire 7:19             32:10,15,23          27:19 28:1,13
  family 10:14          61:20                33:1 34:15,24        30:9,22 33:20
   16:9 35:6                                 35:10,16,18,         34:23 35:22
                       first 4:11
   41:4                                      21 38:17             36:9,11 37:23
                        8:25 9:2,17          40:1,17 41:12        40:10,15,21
  far 28:13             16:5 20:9,16
   41:14 57:5                                42:10 43:21,         41:4 42:3,15,
                        21:14,16             23 44:19             16 45:6 46:19
   65:1                 23:11,13,17,         45:10 48:3           47:14 48:12
  fee 51:25             23 24:10,20          49:10 50:4,6         49:15,19
   54:1,5,7,22,         25:5,25 26:4,        51:10,17,24          54:19,25
   24 55:1              13 27:8 48:10        53:6,16,23           55:11 56:6,19
  feel 17:7             52:20 56:11          54:1,9,11,17,        59:2 62:9
   19:25 26:5           57:20 60:3           19,20,25             63:5 64:9,11
   34:8 45:14           66:23                55:5,9,17,19         65:16 66:19
  feelings 19:8        firsthand             56:1,12,25           68:3
  fees 51:24            39:23                57:20 58:12,        front 36:5
   52:19,20            fiscal 55:17          16,19 59:3,6,        57:8 65:10
   53:7,22             five-minute           10 60:1,14          full 20:2
  felt 13:21            47:11                63:25 64:4,15        53:9
   17:1 19:2           flat 62:17            65:15 66:20,        fully 18:4
   33:17 34:9          float 22:6,           24 67:7,11          fundamental
   45:3 47:8            10,11,14,25         forbidding            25:4,10,14
  fencing 65:13        floor 66:23,          34:1                funding 54:19
  Ferris 5:14           24                  form 5:2              59:10
  field 21:22          Florida 4:2           14:11 15:18         further 33:10
   28:11 30:3           6:24                 24:12 25:7           52:23 68:13
   41:24 42:8,23       follow 11:12          27:1 32:8
   44:4,12 54:7         12:3 45:17           33:16 39:4
   55:16,19            following             40:13,23                     G
   58:14 63:12          23:18 66:4           41:25 42:17
   67:9 68:4                                 44:19 48:20         game 23:11,
                       follows 4:12                               13,23 24:11,
  fields 14:25                               49:21 51:1
                       food 18:8                                  20 25:5,6,25
   22:1 24:24                                55:20
                        28:16 43:11                               26:13 30:4
   28:8,10,14                               formal 12:12
                       foods 39:1                                 32:23 68:7
   29:20,22,24                               13:4
                       for 4:2,15,19                             games 22:4,18
   30:17 31:13                              forth 64:22
   58:10,15,16          5:8,9,22,25                               23:10,12,17
                        6:9 8:5,23          Foundation
   63:22 65:22                               24:13                24:2,7,10
   67:2,11,16,          9:7,12 12:6,                              26:3 27:15
                        13,16,23 13:5       frankly 45:2
   20,23,24 68:1                                                  28:9 29:9,15
                        14:7 15:2,9,        friends 29:4          40:17 54:2
  filed 16:11           11 16:1,5,13        from 6:21
  fill 7:11                                                       65:21 66:25
                        17:16 19:2,25        7:2,21 9:11,         68:6,9
                                             14 10:2 11:17


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 82 of 98
                                November 13, 2019                                ·10
  Gardens 4:20          68:15                57:21 62:9           60:5,8,12
   5:8,10,23,25        good 4:18             65:9                 63:19 64:1
   10:16,20             17:1 32:23          half 9:1              65:18 66:6,7,
   11:21 12:17          45:6,16,21          hall 62:1,9           19 67:5,12
   20:10 21:22         got 63:15            hand-in-hand          68:13
   22:5,17,21          gotten 13:25          64:24               haven't 64:1
   26:16 29:19          32:17               handled 33:7         having 4:11
   31:5,10 40:10       govern 50:18,                              16:23 40:3
   48:13 51:23                              happen 68:8
                        25                  hardship 26:8         41:23 42:3,5
   56:6,8,15,21                                                   45:15 48:11
   58:23 59:3,5,       granted 21:8         has 4:25
                       granting                                   52:16 56:6
   8 60:7,16,18                              13:24 22:4
                        44:23                                     65:11
   65:3                                      31:14,17 32:7
                       grass 8:17            33:6 34:3           he 5:3 10:13,
  general 25:19                                                   15 14:19,23
   52:4                 42:24 67:2,8,        50:22 53:6
                        13 68:3              61:17 64:7           21:4 28:16,22
  generally                                                       29:1 31:24
   23:7 48:17          great 32:24,          66:5,6
                                                                  32:4 33:8
  get 6:18 8:1          25                  have 4:21
                                             5:15 6:15,23        he/she 50:17
   10:17 11:17         green 61:7
                        64:4                 8:4 9:22            head 8:4,5,11
   13:9 19:25                                                     10:1,6,9 14:7
                       grievance             10:8,20 11:21
   40:8 68:4                                                     heads 7:25
                        13:4                 14:4,10 16:5
  gets 5:1                                   17:10 18:12,         51:5,6
  give 4:6             groundskeeping
                        8:17                 15 19:6,19          hear 9:2 12:3
   16:17 54:20                               20:2,14             heard 9:17
   61:6                group 19:21
                        30:21 52:6,8         22:10,11             31:2
  given 39:11                                23:5,8,18,23        held 20:22
  gives 65:12           53:16
                                             24:1,6 25:13,       help 19:2
  giving 46:2          groups 28:7           20 26:6
                        53:12,18                                  45:7
   61:7                                      27:20,23            helps 55:1
                       growing 8:17          28:3,15,23
  go 11:11                                                       her 4:19
   18:11 20:8          guarantee             29:11,20
                        47:3,8                                    54:15,16,17,
   22:6 25:16,24                             30:16,25 31:6        19
   27:5 33:2           guess 64:20           34:19 35:1,3,
                                             8 36:5,6,25         here 16:5
   51:8 52:2                                                      17:5 48:1
   66:20,24                     H            37:5 38:13,
                                             14,15 39:2,9,        51:14 57:19
   67:19                                                          59:19 60:17
  goal 13:22           H.Q. 4:20             23 40:7
                                             41:17,18,20          62:24 63:10,
   45:12               H.q.'s 35:11                               20 64:1 66:5
  goes 40:2            had 4:21              43:16,25
                                             44:3,5,7,11,        high 46:4
   48:11                10:2,13 13:11                            higher 51:8
  going 10:5,           14:16,19 15:8        14,18 45:4,
                                             13,25 47:3,         highlight
   14,15 17:19,         16:9,20                                   61:8
   20 18:6 23:21        18:14,16,19,         10,21,25
                                             51:5,13 52:12       highlighted
   29:14,22             22 20:5 26:2
   30:12,21,25                               53:9,10              60:14
                        31:2,12
   46:24,25 47:3        33:11,20,24          55:13,21            highlighter
   52:23 58:11          35:1,3,14            56:24 57:18,         61:6,7
   63:1,13,16,19        37:25 45:23          20 58:2
                                             59:21,24


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 83 of 98
                                November 13, 2019                                ·11
  highly 68:9          identification        22 27:2 28:17        17 11:17
  him 20:13             9:7 12:6,23          29:1,2,3,8,9         13:5,9 14:9,
   34:1                 16:1,13 17:16        30:2,5,6,12          16 16:8 19:22
  his 7:11              48:3 51:17           31:7 32:6,11,        28:1 37:22
   14:21 28:17,         55:5 56:1            12,24,25             38:2 52:4
   18,19 29:4           58:19 60:1           33:19,21            informational
   46:1 47:4           identify 9:9          34:19 35:19          64:12
  Hold 66:11            12:8,25 16:3,        36:5,23             informed 18:4
  hoping 45:24          15 17:18             37:10,20            informing
                        48:5,9 51:20         38:5,12 39:1,        43:11
  host 65:16                                 19,20 40:11
                        55:7 56:3                                initially
  hours 52:22           58:25                41:7,15,20
  how 5:15,24                                                     56:11
                       if 10:1 11:12         42:5,6,18
   6:8 20:24                                                     inquiry 9:23
                        12:13 13:20          43:22 44:8,17
   21:1 22:24                                46:1,21,23          inside 49:12
                        18:19 25:4,17
   26:1,11 28:19                             47:4,25 49:5        interact 51:4
                        26:8 29:8,13,
   33:6 37:16           14 31:3 32:7         50:10 52:9,10       interleague
   38:25 40:8                                53:23 57:6,8         27:16 28:7
                        33:8 34:10
   41:8 42:1,14,        36:25 37:22          58:10,11            into 10:4
   15 43:24 61:4                             59:15 61:23          12:1 13:20
                        38:2 39:6
   66:5,7               40:14,25 44:5        62:17 63:3,4,        31:3 33:10
  however 31:24         49:14 51:7           10,12,20,21          39:10 40:3,9,
   43:9 62:20           53:22 56:12          64:13,21             21 41:4 43:13
  human 6:16            57:12 59:14,         65:16,21             44:8 45:19
  hundreds              17 60:20             66:3,17 67:15        59:12 63:6
   32:13                62:20 66:12          68:3,7,8            involve 58:21
  hung 17:1             67:4                include 7:15         involved 8:1,
                       image 39:23          included 18:1         17,20 24:3,16
                       immediately          includes 62:2         25:20 32:12
           I
                        51:12               including             33:19 52:9
  I'LL 62:22           important             15:1 63:16           59:15
  I'M 13:23,24          50:3,8              independent          involving
   15:23 17:20         impressed             38:10 57:18          35:5 48:25
   20:7 22:15           32:19               independently        is 4:18 6:14
   26:19 27:9          improvements          38:3,16              7:20 8:5,8,
   33:19 34:15          65:3                indicated             11,14,20
   35:9 36:10                                10:13                9:11,12,17
                       in 4:2,3 6:4,
   37:12,13             15,16,17,18,        indicating            11:23,25
   38:14 39:5                                                     12:3,13 13:2,
                        25 7:11 8:1,         13:3 18:8
   48:16 51:3,21        17 10:14             61:11,12             16,18,23
   52:5,17                                                        14:6,7 16:8,
                        11:24 12:11          62:24 63:11,
   53:14,21             13:3,22,25           20 65:4              15,19 17:22
   54:10 57:9,16                                                  18:7,19 21:7,
                        14:15,19 16:9       individual
   61:6 62:19,23        17:5,6 18:8,                              19,24 22:9,
                                             8:3 23:6             13,16 24:20,
   63:9 66:9            9,10,12 19:3,       indoor 30:7
   68:15                22 20:15,23                               22 25:5,11,
                                             64:19                14,19 27:18
  I'VE 47:23            21:2 22:1,7,9       information
                        23:5 24:3,16                              29:5 30:8,19,
  idea 36:25                                 9:4,11 10:2,         21,25 31:8
                        25:12,19,20,


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 84 of 98
                                November 13, 2019                                ·12
   32:4,21 33:7         40:14 41:19          12:11                42:1,4,7,9,14
   36:3,24 37:22        42:6,13,14,         job 6:2 12:18         43:5 44:5
   39:13 40:8           15,22,25            jobs 22:8             45:10 46:8
   41:22,23             43:3,9,20            62:8                 48:21 49:14,
   42:5,6,20            45:2,9 46:6,        jogging 64:21         17 53:22
   44:7,8 45:9,         15 47:1,2,7,        joint 55:10           54:15 56:12,
   14 46:4,13,17        8,9,23 48:2          59:22                14,16,24
   47:3,7 48:22,        49:4,8,13,18                              57:4,5,10
   24 49:5,18,          50:16 51:9,21       jointly 64:23         58:3 59:10,
   19,23 52:7           52:8,18,20,21       just 8:2 11:8         14,17 60:20
   53:7,15,17           53:6,17,20           17:20 26:2          knowing 45:18
   54:12,14,22,         54:2 55:9,10         32:16 34:23
                                             36:3 38:18          knowledge
   23 55:16             56:5,12,13                                20:14,18
   56:24 57:2,6,        57:9,10,20           45:8,23
                                             46:13,23             22:24 23:2
   13,19,22             58:1,9,21,24                              24:1,6 26:22
   58:7,11 60:4,        60:9,12,14,          47:1,2,5
                                             50:10 51:21          27:23 29:11
   18,22,23,24          22,23 61:17                               36:20 38:18
   61:9,10,13,          62:20,21,22          52:4 53:2
                                             54:18 57:8,          39:17,24 46:3
   16,19,20,21          65:7,8,9,12                               47:9 53:9
   62:5,15,18,25        66:6,7,13,16,        12,19 59:15
                                             60:23 62:8           54:3,6,8,18
   63:1,2,8,12,         20,23                                     58:2,9 61:10,
   13,19 64:7,         it's 8:17,25          63:5,7 64:9
                                                                  15 65:9
   18,25 65:8           9:16 17:19          justice 6:17
                                                                 known 7:21
   66:7,14,17           23:15,23 27:8                             10:16
   67:2,3,5             29:22 30:15                  K
   68:17                31:7 32:17,23
  issue 12:1            34:23 37:1          keep 34:22                    L
   39:20 44:14          41:16,18             52:23 53:20
                        42:10,25                                 lack 17:2
  issues 31:23                              keeping 33:25
   35:5,7               44:14 45:8                               landscaping
                                            keyboard
                        46:15 47:1,5                              67:12
  it 5:1 9:22                                19:18
   10:4,5,8             48:12 50:3,8                             large 4:3
                                            kid 45:25             39:14 56:16
   11:3,11,12           52:2,24 57:9        kids 63:10
   12:10,13             59:11 63:21                               57:9
                        65:9,18 67:14       Kimberley 4:1        larger 24:23
   13:20 14:4                               kind 15:4
   15:12 16:5           68:1,5                                   last 27:5,6
                       item 53:5             64:24 66:17          43:9 50:13
   18:13 19:12,
   14,15,16,17,        items 37:10,         kinds 64:11          lasted 21:1
   18,22,25 21:1        19 39:15            knew 18:16           lead 67:15
   23:19 24:19,         53:21               know 4:24            league 20:12,
   22 25:2,4           its 36:1,9,11         6:10 11:5            13,15 24:16
   26:5 27:7,9          37:2,3 63:2          15:19 19:16          25:22 27:13
   28:10,14,21                               20:25 22:19          28:4,17 29:2,
   30:14,16,19                               23:7,12 25:4,        3 30:3,9
   31:25 32:3,17                J            22 26:1,8,10         33:21 58:14
   33:10,17                                  29:8,13,17
                       Janice 9:12                               leagues 25:20
   34:7,9 37:15                              30:14 31:3,4,
                       jennifer 4:19         16 36:6,13,23       learning
   38:5,12,22                                                     10:25
   39:6,11,19           9:3 11:15            40:14 41:6



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 85 of 98
                                November 13, 2019                                ·13
  leasing 30:22         49:8 56:5                                 17 64:12
  least 22:17           60:14 66:14                  M           March 8:25
   33:24 52:15          67:9 68:17                               mark 12:4,21
  LED 58:15            likely 45:19         ma'am 4:8             15:24 16:12
  leftmost              68:8,9              made 11:13            17:15 51:15
   61:22               limit 35:25           17:24,25             55:3,23 58:17
  legal 25:18           36:11,14             28:20                59:25 62:20
   37:1                limited 67:2         main 7:3             marked 9:7,9
  leisure 7:16,        limits 28:13         maintain 8:16         11:4 12:6,8,
   21,24 8:8,11,       liquor 37:4           32:22 49:3           23,25 16:1,3,
   20 9:25 13:10       list 57:15            55:1                 13,15 17:16,
   14:2,7 22:23        listed 53:23         maintained            18 48:3,5
   31:20                59:11                20:4 22:13           51:17 55:5,7
  lesser 28:5                                41:9                 56:1,3 58:19,
                       little 5:17
  let 14:13                                                       25 60:1
                        27:18 67:17         maintenance
   20:17 25:9                                8:18 15:5           market 64:4
                       location
   36:10 44:22          16:10                21:15,21 22:8       Marsh's 54:14
   46:7 61:6           Lohman 37:25         major 29:22          Massey 9:12
   67:17                38:3                 30:9                Master 52:20
  let's 12:4,21        long 5:15,24         make 9:21            Master's
   15:24 20:8           6:8 20:24            12:2 15:13           6:15,18
   23:9 25:16,24        21:1 37:1            19:3 26:16          matter 18:20
   27:5 51:15           57:15                42:7 43:3,14,        31:24 32:4
   55:3,23             look 10:4             16,23,24             33:7,9 34:8
  letter 13:6           13:20 23:6,9         45:10 50:11          39:11
   18:11,13             33:10 34:9           51:9                Matthew 4:19
   19:21 57:13          36:6 38:20          makes 23:19          may 5:2
  level 23:7            50:11,15             42:13 43:25          37:10,19
   32:16 51:8           51:19 55:15         making 11:10          50:16,17
  liaison 54:16         56:12 57:13          40:4                 56:12 66:22
  license 7:4           65:22               manage 50:18,        me 4:24 9:4,
   37:4                looking 9:6           25                   11,16 13:2
  licenses 6:23         32:6 56:11          management            14:13 16:17
   7:3                 looks 12:10,          6:16,19              17:23 19:2,25
  light 54:1            13 56:5 60:14       manager 5:11,         20:17 25:9
  lighted 64:8         lost 26:11            13,14,16,19          26:2 32:6
  lighter              lot 31:11             7:8,11 8:22          36:5,10 38:22
   15:12,13             43:3,4 45:20         9:13 50:16,22        44:22 48:7
                        67:24                51:10                51:19 52:6
  lighting
                                            manager's             57:9,17
   29:25 58:16         lots 64:21                                 60:13,24
  lights 54:2           67:16                9:13
                                                                  61:2,4,6,18
  like 7:4             loud 5:1             managers 7:12
                                                                  66:12 67:17
   12:10 17:1          Lyndsey 54:14        manual 47:19,
                                                                 mean 7:3
   18:11 31:12                               22
                                                                  19:10 27:6
   32:16 43:25                              many 23:24            29:14 32:1,3
   44:9 45:23                                25:21 49:4           34:13 45:25
   46:23 47:2                                52:14 63:15,         48:17 57:9


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 86 of 98
                                November 13, 2019                                ·14
  means 28:15          monitor 22:9         Mrs 16:20,24         new 29:24
  meeting 13:11        more 8:20             33:25 35:15          31:13 58:15
   14:15 18:16          10:17 27:18         much 26:11            60:22 62:15
   20:19,22,24          35:10,18,21          42:25                63:4,13,15
   21:3 23:14           36:10 42:25         municipal            next 17:21
   55:11                45:19 47:5           60:10,17 64:1        21:6 31:19
  meetings              56:12 57:12         my 4:18 7:2           53:2
   18:19,24             64:20 67:9           12:12 14:4          nice 28:11
   19:23 20:5          morning 4:18          19:7,8,12           night 54:2
   33:11 59:22         most 23:22            20:2,16,23          no 7:6,13
   64:12                32:10,18             23:2,7,14            8:10 24:5,8
  Memorial              46:12                24:4 26:7,22         25:12,19,23
   64:10               motor 63:5            28:1,2,24            26:2 28:14
  mentioned            mounds 30:18          29:5,7 30:24         29:5 31:18
   19:25 33:18         move 15:4             32:12,25 34:2        35:2 36:25
   49:2 52:12           21:23 22:2           36:20 38:18          37:4 40:17
  Miami 6:5,6,9        moving 28:9           40:16 46:17          43:3 44:3
  Michael 9:3,          63:6                 47:9 49:23           46:22 47:20
   14 12:11                                  50:10 54:3,6,        50:8 53:25
                       Mr 4:14,18            8,18 57:17
  middle 68:7           5:7 9:8 11:16                             54:13,18,19
                                             58:9 60:3            55:21 57:18
  might 39:15           12:4,7,21,24         61:10,15 65:9
   45:6,19              14:11,12                                  58:2 59:20
                        15:17,18,21,                              61:20 68:13
  mile 27:19
                        24 16:2,12,14                N           None 20:7
  mind 51:12                                                      35:9
   64:25                17:15,17
                        18:18 19:9          name 4:15,18         nonresident
  mine 19:18
                        21:2 24:12,18        19:12 30:21          55:1
  minor 63:1
                        25:7,8 27:1,4       names 9:2            nonresidents
  minute 42:19                                                    54:21,23
                        31:22 32:8          nature 35:11
  Miracle 30:3          33:4,8,16                                nor 37:8,18
   58:14 67:9                               nearby 42:24
                        34:5,12 35:24       nearly 23:18          39:9
  miscommunicati        37:21,25                                 normal 21:18
  on 33:23                                  necessarily
                        38:3,7,9             21:23 34:17         Normally
   34:22                39:4,7 40:13,
                                            necessary             48:16
  Miss 17:10            19,23 41:2,25
                                             50:18,24            north 6:5,6,9
  misspeak              42:12,17 43:8                             27:15,24 28:3
   31:24                44:19,21            need 15:6
                                             24:9 33:14           29:1,2,9,15
  modifications         47:11,13,16                               31:16 39:19,
   56:7,14              48:4,20,23           66:22,24
                                            needed 11:11          21 40:12,22
  mom 41:17             49:21 50:1,4,                             41:5 62:5
                        5,6,14 51:1,         33:10 34:9
  moment 16:6,                               51:8                not 5:3 12:20
   17 25:15 36:7        15,18 52:23                               15:23 17:11,
   48:7 51:14           53:1 55:3,6,        needs 11:10
                                             24:24                14 18:6,20
   56:12                20,23 56:2                                21:23,25
  Monday 55:11          58:17,20            neither 37:8,
                                                                  22:15 24:3,
                        59:25 60:2           17
  money 26:11,                                                    15,16 25:15
                        68:13,15,16,        never 29:6            26:19,22
   17,20,25
                        20                   31:21 33:22          27:2,3,8,19
   54:20 59:12
                                             47:10


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 87 of 98
                                November 13, 2019                                ·15
   28:3,13 31:3                              15,23 28:13,         33:12 45:11
   32:4 34:2                    O            20,25 29:21          46:16
   36:25 37:12,                              30:2,5,6,8,         offering
   24 39:5,12          obey 45:21            14,17,21             44:25
   41:13 44:8,14       object 5:2            31:22 32:10,        office 9:14
   46:15 47:1,3,        14:11 15:18          13,18 33:1,2,        20:23 30:25
   7,20 48:16           24:12 25:7           11,20,22            officers 6:25
   49:12,23             27:1 32:8            34:21 35:9,         offices 30:16
   50:9,11,12,23        33:16 39:4           11,13,20,25
                                                                 officials
   52:14,17,24          40:13,23             36:5,13
   53:17,18,21                               37:13,24             67:1
                        41:25 42:17                              often 67:23
   54:3,6,8             44:19 48:20          38:3,25
   55:14,21                                  39:10,24            Oh 43:24
                        49:21 51:1                               Okay 8:11
   56:11 57:9,16        55:20                41:11 42:19
   59:11,15,19                               44:23,24,25          15:22 20:18
                       observation                                34:16 37:15
   60:23 62:19,                              45:2,20 46:14
                        23:2 30:1                                 38:24,25
   23 65:18 66:9                             48:2,13,25
   67:25 68:5,8,       Obviously             49:3,4,11,13,        44:3,11 50:2,
   15,25                68:7                 14,15,16,19          22 53:4 57:25
  Notary 4:2           occupied              50:23 51:22,         61:21 62:8
                        53:19                23,24 52:3,          63:12 65:6,24
  note 12:10
                       occurred              13,14,17,19,         66:3 68:13,15
  notes 20:4
                        10:10                21 53:10,16,        on 5:1 10:5,
  nothing 4:7
                       of 4:2,20             18,21 54:16,         17 11:8,12
   51:12
                        5:2,4,8,9,20,        24 55:15,18,         12:3 15:1,7
  notifying             21,23,24,25                               16:20 17:7
                                             22 56:6,17,19
   15:9                 6:3,4,6,9,10,        57:4,8,14,15,        21:6,24 22:2
  November              13,24 7:9,19         18,19,25             23:8,21
   55:12                8:1,2,11,14,         58:9,15,21           28:22,23
  now 10:22             18,24 9:2,17,        59:3,6,7,10,         31:12,21
   11:15 20:8           21 10:12,20          19 60:6,9,10,        33:24 35:25
   21:5,14 29:23        11:10,21             15,22,23             36:15 37:22,
   30:5 31:7            12:17,18,20          61:2,10,17,22        23 38:13,16
   41:7 43:9            13:4,6,18,23,        62:2,5,14,25         39:2 43:6,9
   48:1 49:17           24 14:21             63:2,9,17,25         44:4,12,18
   51:21 53:5           15:4,7,10,11         64:10,19,24          45:25 46:12
   59:9 61:16           16:11,21             65:8,10,13,          47:8,10
   63:4 64:25           17:2,3,12            15,21 66:6,7,        48:11,14
   65:2,8               18:4,6,7,21          17,18 67:3,6,        50:10,12 51:4
  NPBB 27:18            19:15,16,20          10,13,14,24,         52:1 56:17
  number 6:10           20:4,7,14            25 68:1,7,24         57:17 59:11
   7:9,15 21:5          21:7,14,17,18       off 11:14             60:24 62:13,
   22:10 23:9,16        22:10,13,15          53:2                 17 63:16,18,
   27:7,8,9             23:3,10,16,         offer 33:14           23,25 64:11
   31:19 32:3,10        20,23 24:24          43:16 45:3,5         65:1,22
   38:20 39:8           25:18,25             47:9                 66:10,11
   64:10                26:7,12,13,         offered 18:1,         67:25 68:10
  numerous 23:3         14,16,17,19          5 27:14             one 8:9 10:7,
                        27:3,10,13,          28:10,14             8 13:23 17:9,



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 88 of 98
                                November 13, 2019                                ·16
   19,21 21:14          40:9,10,11,          63:5 64:4,6          3,9,15 31:16
   22:17 25:16          14,20,21             65:19                39:19,21
   27:18 29:5,11        41:3,19 42:8,       ourselves             40:12,22 41:5
   31:2 35:20           19 43:4 45:6         52:16                48:12 51:23
   37:21 39:10          46:1 47:4           out 4:25 10:5         56:6 59:3
   41:19,24 45:8        49:12,14 51:4        14:16 15:1           60:6
   47:5 52:20           52:15 55:22          19:7,11 26:20       paper 52:24
   57:6 59:15           56:5 59:15,17        42:4,20 45:4         62:14
   61:13 62:9           60:15,21 61:4        49:13 65:22         paperclip
   65:21 68:3           62:14,20             67:16                53:2
  ones 60:19            63:24 64:16,        outside 28:12        paragraph
   66:1                 23 66:4,9,21,        66:18                21:6 27:7
  ongoing 60:16         25 67:1 68:4        over 5:17             37:13
  only 13:23           order 34:19           19:23 23:2,3        parent 40:9,
   18:18 27:18          41:21 42:6           25:21 32:18          10,20 41:3
   35:6,14 45:13        59:2 65:16           35:20 38:18         parents 15:10
   54:24                68:20                39:9 65:14           18:2,3 40:4
  open 53:16           ordinances            66:4,15,18           41:16 45:8
   64:7 67:12           48:13,24            over- 65:22           46:2,7,10,17
  operation            organized            overall 8:2           47:2
   62:16                54:4                oversee 7:9,         park 7:24
  operation's          originally            14,25                21:22 22:4,5,
   31:23                35:19               overseeing            9,17,21,25
  operations           other 7:3,12          7:19 57:17           29:19 31:5,10
   63:4                 17:9,10 18:23       oversight             36:12,16,19
  opinion 33:1          22:2,6 26:24         8:2,4                39:17,19,22
  opportunity           28:13 29:12                               40:10,12,16,
                                            own 28:4,15
   28:10                30:2 31:5,6,                              22 41:5 43:17
                        9,14 35:7            38:18 43:23,
  opposed 34:18                              24 53:20             44:8,9 46:24
                        36:8 38:25                                48:15 50:18,
  opposite              39:9,15,16                                25 56:8,15,21
   34:23                40:21 46:19                  P            58:23 59:5,8
  or 6:23 7:16,         53:12,16,18                               60:16,18 65:3
   24 8:17,18           62:10 63:24         p.m. 55:12           parking 43:4
   9:3 10:3,7,          64:4,10,18           68:23                67:6,16
   14,16 11:3,          65:1 67:12          page 21:6
   19,22 13:13                                                   parks 7:20
                        68:3,4               27:5 31:19           8:6,8,14 15:5
   14:8 15:5,6,        others 67:14          37:13 43:9
   12 18:13,16                                                    22:7,10,12,22
                       our 9:25              48:10 52:3,19        39:10 47:25
   19:24 20:25                               53:3 55:15
                        13:10,22                                  48:10,12,25
   21:1 22:8,22         14:20,25             65:4 66:10
   23:15 27:16                                                    49:5,15,16,19
                        16:22 19:1          pages 65:2            52:3 53:11
   28:12,16             26:14 28:6          Palm 4:20             55:9 59:13,21
   29:11 30:18,         30:10 33:1           5:8,9,23,25         parks' 21:15
   23 31:3 34:1         39:17 41:11          10:15,20             22:25
   35:11 36:3,25        43:6,15,23           11:17,21            part 19:16
   37:10,19             45:12 47:9           12:17 20:9           21:14 26:14
   38:14,15             48:12 49:5           26:16 27:15,         27:10,13 30:8
   39:1,12,15           51:25 62:25          24 28:3 29:2,


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 89 of 98
                                November 13, 2019                                ·17
   32:2,21 33:22        31:23 34:14         pertains 7:5         playground
   35:13 43:7           35:5,8 37:3,        phone 16:20           63:8
   44:23 46:12          8,18 39:9            17:8 33:24          playing 34:23
   47:9 50:23           46:19 48:19          35:13                45:13
   54:16 62:4,          49:1,15,18          photographers        plays 64:11
   17,25 65:15          52:8 53:8,13,        67:1                Plaza 64:7
  part-time             15,16,22            physically           please 4:15
   22:11                54:1,4,7,9,11        19:17                5:4 56:3 61:8
  participants          55:11,18 57:7       picture 66:5,        pocket 46:1
   23:16,19 28:4        59:6,12,18,23        16
                        61:14                                     47:4
   52:10                                    pictured 66:1        point 25:12
  participate          peanut 9:5
                                            pictures 66:4         61:4 62:20,22
   21:2                 18:4,9 38:17
                        40:11 41:4          pie 55:22             63:20
  participation                             piece 19:24          pointed 63:7
   28:6                 43:12 44:17
                        47:4                 62:14               points 19:3
  particular                                pitching             police 5:20,
   18:9 19:5           peanut-free
                        41:8,24              30:18 58:13,         21,24 6:3,4,
   24:10                                     22 59:4,8            9,11,24 7:15
  particularly         peanuts 18:6
                        25:25 26:12,        place 10:4            62:7
   68:6                                      11:24 13:10         policies
  parties 68:25         17 37:9,10,
                        11,19,20             18:8,10 20:1         11:22 47:24
  partly 38:5                                24:25 30:16          49:14
                        39:1,2,12,15
  partnership           40:9,11,21           33:23 43:12         policy 11:23
   30:20 32:24          42:3 46:1            44:17 60:22          36:4 47:18,22
   52:13                                    placed 43:10         pool 63:6
                       people 13:11
  parts 19:5            14:2 23:22          Plaintiffs'          pools 64:19
   60:21                28:15 39:10,         9:10 11:4           position 5:19
  passthrough           14 42:3,24           12:4,9,21            50:10 54:14
   54:25                44:11,13,15,         13:1,13 15:24        57:17
  path 68:11            17 45:17,18          16:4,16 17:19       positive 47:5
  patient 43:11         46:19,24             48:6 51:16,19       possibilities
  paved 67:3,21         48:14 63:3,5         55:3,8,23            15:9,11
   68:2,10              64:22 65:19          56:4 58:18
                                                                 possibly
  pavilion              66:19,20             59:1
                                                                  27:17
   64:3,14              67:24,25 68:5       plants 67:13
                                                                 posted 46:11
  pay 26:20,25         perfect 45:10        play 13:25
                                             15:2 27:16          Powerpoint
   43:20,22            permitted                                  60:6
   54:1,4,7,9,          44:8                 28:7,11 29:2,
                                             3 31:12 33:21       practice
   11,17 57:25         person 12:2,                               58:13
   59:6,12              18 39:20             34:1,20 40:2
                                             45:4 63:10          Predicate
  pays 53:22            40:21 44:18
                                            played 24:11,         24:13 40:24
   54:24               personal 23:2
                                             21 29:9,15          prefer 23:22
  PBGYAA 10:17         personally
   22:4,18 23:9                              68:8                prep 54:7
                        53:18
   25:24 26:1,9,                            players              prepare 14:25
                       persons 47:25
   17,20 27:14,                              30:10,24             22:1 32:22
                       pertain 47:24
   24 30:25                                  46:18               Presensky
                                                                  8:13 14:5,6,


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 90 of 98
                                November 13, 2019                                ·18
   9,14 18:25          programming          purview 50:23         38:22,24
   20:21                8:21 31:23          put 14:16             68:24
  present 11:15         32:9,11,19,25        19:15,22            really 45:20,
   18:9 22:5            33:3 34:6            45:19 56:16          21 67:14,18
   43:12                49:4                 57:8                 68:1
  presenting           programs                                  reason 28:9
   52:9                 47:25 49:7                               reasonable
                                                     Q
  pretty 34:4           52:10,14                                  12:14 13:21
   41:16 62:11          54:21               Quasha 4:19           20:11 21:12
  prevent 40:20        prohibit 36:8         9:3,14 10:14         28:18 33:13,
   41:3                project 58:5,         11:15 12:11          15 34:10,19
  Prieto 10:9,          8 65:15              16:9,20,24           38:19 40:6
   11 14:5,17,18       projects 7:20         17:10 20:11          41:22 42:5,7,
   15:17 19:1           8:2 56:25            33:25 35:6,15        10 43:6,18
   20:20 28:2           57:1,18 60:16       Quashas 9:18          45:3,14 46:6,
   31:20,22 33:8        63:16                13:3 14:19           14,15,16 47:8
  prior 5:18           properties            15:16 17:23          50:17 51:11
   6:2 10:19            36:9 55:2            19:13 20:3          reasonably
   12:16 15:16         property              33:12 35:10          14:1 40:1
   20:5 21:16           36:1,12              39:3                reasons 39:11
   57:16                50:18,25 63:6       question 5:2,        recall 9:19,
  probability           65:1                 3 7:5 20:17          20 10:2,10,18
   46:4                proposed 29:7         25:23 38:4           11:5 13:15
  probably 8:25         60:19 63:22          39:6 40:7            14:15 16:23,
   19:16 22:22         protection            44:22 46:17          25 17:11,12
   28:12                65:13 66:19          48:7,22 50:4,        18:17 19:17,
  procedure            protective            7 60:4 67:5,         19,24 20:25
   11:23,25             56:18                17,18                24:22 25:1,3,
   13:16,17,18         provide 26:22        questions             12 26:5,15
   47:18                49:9 52:13           16:9 68:14,16        31:14 35:18
  procedures                                quickly 41:18         38:14 47:23
                       provided                                   48:1 50:12
   11:22 14:21,         20:15,18             42:21
   24 47:22,24                              quite 45:2            51:13 55:14
                       provides 34:7                              56:13 58:16
  process 30:2,        providing             64:19 67:5
                                                                  59:9,11,16,20
   5,6                  27:17 30:23                               60:8 61:12
  processed             32:24                        R           receipt 13:4,
   37:10,20            public 4:2                                 17
  product 20:6          6:15,19 7:17        raised 57:22         receive 9:15
  products              62:16 63:25         rave 32:17            11:6
   36:8,11,13          public-private       reactions            received 9:23
   40:11                30:19                39:16                37:22
  professional         purchase 56:5        read 19:6            receiving
   30:10                59:2                 50:13 51:3           13:6,19
  program 32:15        Pure 24:13            57:15,20            recently
   34:3                purpose               68:17,19             51:13
  programmed            44:23,25 45:2       readily 41:13        receptacle
   49:6                                     reading               45:20


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 91 of 98
                                November 13, 2019                                ·19
  receptacles          renovation           Reyes 8:7             58:14 66:16
   18:10 43:13,         29:23 60:15         right 29:23          salary 54:17,
   17 44:18             63:1                 30:5 31:7            19
  recollection         renovations           33:18 41:12         sale 18:6
   7:2 14:4 26:7        56:19 60:21          48:1 49:17           25:24 26:4,
   57:19                61:25                51:14 59:9           12,17
  record 4:16          rent 26:20,25         62:14 63:10,        same 8:9
   5:1 11:14           repairs 15:6          20 64:25             10:7,8 20:11
  recreation           repeat 39:6          Road 36:12,           28:21 39:20
   7:16,21 14:8        rephrase              16,19                53:7,13 64:23
   22:23 48:11,         14:13               role 8:14             65:15
   12 52:3 55:10       report 5:12          Ron 5:14             sandwich 41:4
   59:22 60:5          REPORTER 4:5         roof 56:17           satisfy 45:7
  recreational         represent             66:23               say 14:18
   47:18,21             4:19                roofs 66:7            44:3,6,7
   63:16 64:18                              rookie 24:6           48:16
                       representative
  redoing 65:13         13:11               Ross 4:1             saying 51:3
  reference            request 12:13        rotate 15:4          says 21:14
   12:11                14:22 45:23         rotations             27:7,10 31:20
  regarding            requested             24:25                37:7 43:9,20
   18:20                39:2                routine 4:24          44:16 48:10
  regards 7:23         required             rules 44:15           50:16 51:21
   11:18 13:7           37:9,18              45:18,21             52:20,21 53:5
   33:6 35:4,7                               49:14,16,19          55:10 65:7
                       requirement
   67:19                                     50:9,12,17,24       scenario
                        22:16
  regular 50:12                              51:4,11              45:10
                       research 11:8
  regulation            38:10,16            run 7:25 8:3         schedule
   36:3                                      26:23,24 28:4        22:3,13 23:17
                       resolution                                 24:15,23
  regulations           51:22                34:3 36:24
   50:17,24                                  49:6 52:16           27:14 28:22
                       resource 6:16                              40:16 51:23,
   51:11                                    runoff 67:7
                       responded                                  25 52:21
  related 31:25                             runs 32:9
   60:23 65:12          33:11                                    scheduled
                       response 13:2         34:6
  relating                                                        23:10 24:2,7
                        16:9 17:22                                26:4
   17:23
                        19:4 20:2                    S           schedules
  relation 57:2
                       responsibiliti                             23:6
  relayed 9:4          es 11:19             S-T-E-P-H-E-N
  remember                                                       scheduling
                       responsibility        4:17                 15:9,11 23:20
   10:12 11:1           31:21 32:7          S-T-E-P-P
   17:4 19:5                                                      24:3 25:20,22
                        33:5                 4:17                scope 21:18
  remove 42:2          rest 67:3            safe 14:1
  rendered                                                       score-keep
                       restricted            40:1                 66:21
   51:24                33:22               safer 40:6
  renovate 58:1                                                  score-keeping
                       review 16:5,          41:21                66:25
  renovating            17 51:9 60:3        safety 65:16
   58:11                                                         scorer's
                       reviews 32:17        said 8:22             65:11
                                             41:7 46:19,22


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 92 of 98
                                November 13, 2019                                ·20
  scoring 56:17         51:24 55:19          46:11,20            someone 11:11
  season 15:12,         62:25               simple 41:18          22:22
   13 21:9             set 67:25            Single 52:21         something
   23:15,18            sets 24:16           sit 59:19             41:7,20 45:5,
   24:23 26:3          several              sites 29:24           7 51:7
   29:14                19:15,23            sitting 48:1         sometimes
  second 25:16          33:11 56:25          51:13                19:18 64:15
   27:8 52:19           58:12 64:14         smaller 23:16        somewhat
   53:5                shade 56:18           43:1                 52:13 58:6
  seconds 42:19        shaded 60:18         smoking 36:15        son 4:20
  Section 37:14         61:17,23            so 4:24 5:1           20:11
   50:15                63:21                8:16,25 9:16        son's 27:17
  secured 53:20        shaded-in             11:20 14:2          sorry 36:10
  see 10:1              62:15                19:10,21             53:14 54:10
   11:12 13:20         she 14:7,15,          21:24 22:9,11       sought-after
   23:1 27:9,21         16 16:21 17:5        23:2,6,24            23:24
   34:10 37:5,15        54:15                24:4 27:8           south 64:18
   42:21 50:20         sheet 56:6            28:12,23            southeast
   51:20 66:16          63:23                31:14 33:5           62:18
   68:5                shells 18:9           34:8 38:7           spaces 67:6
  seeing 51:21          43:13 44:17          39:17,23            speak 4:25
   56:13               shelters              50:11 52:12,         10:15 14:3
  seemed 28:18          65:14                24 53:9,21          speaking
  seems 9:21           shop 43:25            57:8,18,24           34:15 48:18
  seen 47:21,23        short 28:12           60:18 62:8
                                             63:21 65:23         special 64:8
   55:13,21 60:5        41:21 42:6,19                            specialization
  sell 36:23                                 66:16,18,23
                       shorter 23:15         67:14 68:1           6:16
   37:2 49:12          Shortly 10:25                             specific 10:3
  selling 37:9,                             soccer 31:13
                       should 11:9,                               13:5,18 14:16
   19                                       sold 36:21
                        12                   39:12                19:24 25:23
  sells 26:18          show 66:12                                 36:10 44:5
  sense 9:21                                some 7:19 8:1
                       shown 60:16                               specifically
  sent 19:12                                 10:17 11:8
                       side 61:22            13:5 15:11,13        17:14 47:20
   29:1 35:19           62:14                                     48:17
                                             16:21 17:24
  sentence 27:6        sides 67:25           18:24 28:25         specifics
  sentences            sidewalks             29:22 30:16,         10:12 16:11,
   27:6                 67:15,22             17,23 34:21          25 17:4 19:20
  separate 7:21        sign 43:10,           45:17 46:22          23:8 28:23
   62:11 67:23          14,16,21,25          49:9 56:16,          30:14 35:21
  serve 37:3            44:16 45:15          18,19 57:18          48:2 60:9
  serves 66:23,         46:13                58:10,15            spectators
   24                  signature             59:14 60:15,         46:11,18
  services              19:7,10              21,22 62:2          speculation
   7:16,17,22,24       signing 68:24         63:1,2,5 64:3        24:13 44:20
   8:20 10:1                                 65:12,13             45:11
                       signs 18:8
   13:10 14:2,8         43:23,25             66:6,7,19           spell 4:15
   22:23 31:20          44:1,3,5,7           67:8,10


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 93 of 98
                                November 13, 2019                                ·21
  spend 52:16          Stephen 4:10,        switched 62:8        telling 45:23
  spoke 9:25            17                   63:2                 46:14 47:2
   10:11 14:17         Stepp 4:10,          sworn 4:11           term 25:18
   63:5                 17,18 5:7                                 67:22
  spoken 15:8           68:16                                    terms 25:19
                                                     T
  sports 30:20         still 44:11                               testified
   32:10 49:5          stop 18:6            T-BALL 15:13          4:11
   52:14 67:11          42:3                 20:12,13,15         testimony 4:5
  spread 39:17         storage 49:9          23:10,12 24:1       than 17:9
  spring 15:12         stormwater            27:13 65:21          18:23 27:18
   20:12 27:10,         67:7                take 16:7             31:5 35:18
   13 29:14            street 43:5           24:20,25             43:3
  square 61:17          64:17                47:11 49:2,11       Thank 5:6
  St 6:22              structure             53:2                that 7:4,15,
  staff 18:25           26:23 49:12         taken 4:1,21          25 8:1,7 9:5,
   41:11 51:5           62:3,5               35:22 47:10,         13,17,22
  staffing             structures            14                   10:3,13,15,18
   22:20 54:9,11        56:18 63:25         taking 13:10          11:10,11
  stage 64:7,11        successful            20:1 57:17           12:2,3,18,20
  stand 27:20           34:4                 60:22                13:3,13,21,
   28:14 36:24         successfully         talk 38:8             23,24 14:13,
   37:3 40:18           52:15               talking 25:17         16,19,20,25
   41:13 43:10         such 66:25            27:9 60:25           15:2,6,7,20
   46:15 53:6,8,                             62:19,23             16:9,11,20
                       suggested                                  17:2,5,7,9,
   13,15,19,24          15:15 27:12          65:24 66:1
   56:7 57:6,21,                            talks 39:8            11,12,22,24,
                       Summer 60:6                                25 18:2,5,23
   22 60:25            supervisors          tasked 12:18
   61:9,11 68:5                                                   19:3,12,20,25
                        51:6                taxpayer              20:5,7,9,12,
  standard             sure 16:7,18          52:17                16,18,19,20,
   21:15                37:12 38:14         team 28:17,           22,24 21:2,8,
  standards             39:5,8 41:3          20,21 41:17          11 22:3,8,11,
   6:25                 47:13 48:16          45:25 46:14          15,25 23:2,3,
  stands 36:22          52:18 57:12         team's 24:10          7,8,14,15,17,
   49:10 53:10          62:19,23            teammates             20,24 24:3,
   58:1                 66:9,11              15:10 18:3           10,17,20,25
  staple 17:20         surrounding           28:18 40:5           25:5,9,18
  start 8:23            33:2                 41:15,16             26:1,2,3,5,6,
   46:1                swear 4:5             45:24 46:8           7,8,14,15,17,
  starts 52:3          sweep 41:18          teams 64:15           19,25 27:3,
  state 4:2,15          42:6,20             technical             12,21 28:1,2,
   6:24                sweeping 18:1         25:18                4,5,6,8,10,
  stated 31:24          42:15,16            tell 14:14            11,14,16,22,
   33:8                swept 21:16           26:11 32:6           23,24 29:1,6,
  Station 61:20                              38:22 45:24          7,12,17 30:5,
                       swimming
                                             51:19 52:6           8,9,12,19,22,
  stay 28:16            64:19
                                             60:13,24             25 31:2,3,14
  step 45:8,12         swings 31:12                               32:1,3,4,6,
   47:6                                      61:3,18
                                                                  12,16,17,19,


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 94 of 98
                                November 13, 2019                                ·22
    24 33:6,9,10,       68:10                29:8,14 34:10       thing 18:18
    17,19,23,24,       that's 7:2            40:17 41:13,         33:18 37:21
    25 34:8,9,11,       8:18 10:18           19 42:4 45:5,       things 7:4
    22,24 35:9,         11:3 15:2            20,22 46:3,4,        15:6 39:16
    13,14,19            21:18 22:13          8,24 48:24           49:8 58:13
    36:3,5,6,13,        24:4,25 26:7         52:5 54:22           64:13
    24 37:6,16,         28:25 30:24          55:16 58:11,        think 7:2,4
    19,23 38:2,8        34:21 43:2,6         12 59:14             19:15 28:25
    39:8,10,11,         51:2,25 53:8         61:1,10,11,16        33:8,23
    13,15,16,24         54:25 57:11          63:24 64:9,14        34:17,21
    40:1,5,6,7,8,       58:16 60:20          65:17,19             35:13 42:5,
    25 41:8,21          61:23 62:3,17        66:14,24             10,18,25
    42:2,7,9,11         64:4 67:24           67:6,8,11,22         43:1,6 46:13
    43:5,11,14,         68:8                there's 7:3           50:3,8 53:9
    15,18,19,25        their 7:20            29:22 31:11          57:8 58:9,14
    44:3,6,7,13,        8:1,3 13:4           59:17 63:9           60:21 61:15
    16 45:5,7,10,       14:22 21:24          64:3,6 66:5         this 9:11,15,
    11,15,18,21,        22:2 23:6,18         67:10,15 68:2        17,21,23
    24,25 46:3,4,       24:16 28:4,15       THEREUPON 4:9         10:2,17,25
    8,10,11,15,         29:4 44:11,17       these 19:7            11:3 12:4,21
    16,17,21,22,        53:20 55:19          21:12 22:14          13:2,7,22
    23,24 47:10,       them 8:4 13:5         33:11 48:14,         15:24 16:8,
    25 48:9,17          16:10 18:10          19 50:9,11           12,19 17:14,
    49:5,17,18,23       23:1 24:19           51:3 53:22           15,20,22
    50:5,9,11,20,       32:22 35:19          56:9 57:18           18:11,13,20
    22,24 51:6,7,       40:3 41:20           64:21 65:21,         19:7,11,21
    10,12,14            43:12,23             25 66:4,5            20:5,8 21:7
    52:3,9,14,15,       44:13 45:19         they 8:2,3,           24:14 25:12,
    18 53:10,13,        46:1,5 47:4          15,16,19             15 29:13
    15,20,23            49:10,11             10:2,7 12:14         33:6,19,21
    54:2,11,21,         50:13 51:4,9         15:8 16:11           36:7 40:17
    23,24 55:14,        54:12 61:5           17:24 21:19,         41:15 44:23,
    18,22 56:14,        63:17 64:16,         23,25 22:1,6,        25 50:23
    16,20 57:21,        20 66:6,7            8,9,14 23:4,         51:15,25
    22 58:1,10,12      then 9:24             7,15,16,18           53:7,23 55:3,
    59:10,19,24         17:5 20:2            26:2,5,6,11,         13,15,21,23
    60:16,25            22:1 30:17           12,23,25             56:10,11,13
    61:1,12,13,         38:3,7 40:5          28:6,8 29:3          57:6,8,15,16,
    18,20,25            51:8 52:21           30:21 32:12,         19 58:17
    62:6,7,15,18,       64:17 67:10          17,19 34:3,5         59:15,25
    25 63:1,3,4,                             36:23,25             60:3,13,18,24
                       there 6:12
    6,7,9,19,25                              39:21 45:24          62:14,24
    64:1,7,11,13,       7:12,15 9:4
                        11:23 12:17          46:4,7,25            63:10,23 65:4
    15,25 65:1,                              47:9 49:6,12         66:14 68:17
    14,15,19,22,        13:18,20 15:6
                        17:1,2 18:8,         53:20 54:25         Thomas 6:22
    25 66:1,5,7,                             56:24 57:4
    16,18,23            24 20:4,20                               those 15:3
                        21:21,25             61:15 62:11          23:17 28:8,10
    67:5,6,12,15,                            64:24 66:22
    18,19,20,23         22:13,16                                  40:16 44:15
                        23:21 28:5           67:23                45:17 47:24


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 95 of 98
                                November 13, 2019                                ·23
   49:6,11 51:11         18:1,6,8,10,        55:1,9,20           transcribed
   66:24 67:21           11,18,21            56:6,7,15,20         68:18
  thought 33:12          19:2,3,6,12,        57:12,14,17,        transformed
   34:19 43:18           18,25 20:1,3,       20 58:1 59:15        31:14
   45:5 46:6             5,12 21:5,16        60:10,23            transition
   47:5                  22:2,6,12,16,       61:2,4,5,10,         31:7
  Thousands              25 23:15,17,        15 62:1,2,5,        transmittal
   33:2                  22 24:9,12,         9,20,21,22           56:5 59:2
  three 12:14            20,23 25:5,7,       63:7,13,19,20       trash 18:10
  through 11:11          16,24 26:4,6,       64:11,12,17,         43:13,17
   18:11 20:8            20,22,25            22,25 65:2,9,        44:18
   24:4 29:22            27:1,5,14,16        12,15,16,18,
                         28:4,9,10,15,       19 66:12,13,        traverse 68:3
   33:3 43:4                                                     tremendous
   49:6 50:13            16 29:1,2,3,        20,21,22,24,
                         5,12,15,23          25 67:2,9,16,        52:17
   57:15 63:1                                                    tried 13:9
                         30:4,10,12,         19 68:3,4,5,
  throughout             21,25 31:11,        8,15,17,20          truth 4:6,7
   21:22 43:17                                                   try 11:9
                         19,22,25           tobacco 36:18
   49:5 65:19            32:8,15,16,                              15:13 46:5
  time 9:17,22                              together
                         20,21,22            19:15,23             66:13
   10:3 16:7             33:6,10,12,                             trying 16:21
   17:14 20:17                              told 26:2
                         14,16,18,21         45:12                17:3 34:18,22
   21:1,25 23:25         34:1,2,7,9,                              39:25
   25:12 28:4,5                             Tony 20:20
                         10,18,19,22         28:2 57:3           turf 67:9,11
   31:2 34:24            35:4,7,23
   41:19 42:19                              took 10:4            turn 21:5
                         36:6,20 37:5,                            31:19 52:19
   50:13 55:19           9,16,18,24          33:23
   57:20 64:23                              top 56:17             60:10 65:2
                         38:8,22 39:4,                           two 18:16
  times 19:24            6,16,21,25         tot 31:11
   23:1 38:15                                64:20                27:6 57:21
                         40:2,8,13,15,                            61:1 65:2
   44:13 67:24           16,23 41:12,       total 6:13
  timing 9:21                               totally 42:2         typed 19:16
                         17,18,25
  title 54:15            42:6,10,17,20                           types 29:21
                                            touch 10:14
  to 4:6,25              43:1,12,15,19       14:19                67:13
   5:2,3,4,12,18         44:14,15,17,       touched 19:17
   6:2 7:5,23            19 45:2,4,5,       tournament                    U
   8:25 9:4,6,           7,11,13,19,23       54:5
   11,13,16,21           46:5,6,7,25        tournaments          ultimately
   10:1,4,11,14,         47:3,6,9,15,        65:18                13:22
   15,17,19              25 48:7,11,                             under 8:7
                                            towards 15:3
   11:6,9,18             19,20,24,25                              19:7,10,12
                                             61:16
   12:12,16              49:4,8,17,21                             25:11 28:7
                         50:6,9,11,18,      tracks 64:21
   13:2,7,9,10,                                                   37:5,7,17
   17,18,20,25           24 51:1,7,8,       trainers
                                                                 understand
   14:4,11,23            10,12,25            30:17
                                                                  25:19 39:5
   15:4,5,6,8,           52:2,10,13,        training 6:25         41:1 67:5
   13,16,18              15,16,18,19         11:6 29:24
                                                                 understanding
   16:5,9,17,21          54:3,6,8,12,        30:8,23 58:11
                                                                  14:21 17:3
   17:3,19,20,23         18,20,23            63:18 67:10
                                                                  20:2,16 21:7


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 96 of 98
                                November 13, 2019                                ·24
   23:14 25:13         used 30:18            43:4 66:14,15       we 9:5 11:10
   28:2,24 29:5,        53:8 54:9           want 18:18,21         13:11,21,25
   7 30:24 32:13        57:23 58:12          37:24 38:7           16:20 17:1,3,
   34:2 37:16           61:13 64:4,          39:6,21 50:6,        7 18:5,6,7,16
   40:16 49:18,         15,21 67:23          10 57:12             19:3 20:1
   24                  uses 52:8             61:2,4 62:20,        22:10,11 23:5
  understood            53:13 54:2           21 66:12             24:3,15 26:22
   17:24                55:18 57:7           68:20                28:22 29:20
  units 7:9            using 53:17,         wanted 13:25          30:1,5 31:12,
  University            19                   19:3 29:3,5          13 33:9,10,
   6:22                usual 68:5            33:20                12,17,25
  Unleashed                                 was 4:11 5:19         34:9,11,13,
   44:9                                      6:2,4,11 8:25        18,22 35:19
                                V                                 36:13,25
  Unless 5:3                                 9:4 10:5,14,
                                             15 11:3              39:25 40:5
  unreasonable         value 57:15                                41:18,20,21
   41:23 42:13                               12:17,18
                       various 51:24                              42:1,7,9,14
  unshaded                                   13:3,10,13,22
                       vendor 56:22          14:15,22             43:5,15,16,
   61:18               verbal 5:1                                 18,22,23
                                             15:7,12,20
  until 25:25          versus 4:20           16:21 17:2,6         44:5,13,14
   26:12               very 23:19                                 45:3,5,11,13,
                                             19:21,22,25
  unusual 44:14         24:22 28:11,         20:1,12,14,          14,23 46:6,16
   65:18 67:25          13,18 41:14,         16,19,20,22,         47:5,8,11
  up 11:12 12:3         18 42:6,18,20        24 23:14 25:2        49:2,3,9,10,
   17:1 20:5           Veterans              26:14 27:12,         11 51:5,8,12
   24:16 28:20          64:6,9               13,14 28:3,5,        52:12,14,18
   36:6 47:10          video 66:21           10,11,21,22,         53:10 56:16
   51:7 66:24                                24 29:1,6,7          58:10 63:4
                       viewing 56:17                              64:1,6,8,9
   67:25                                     31:3,25 33:9,
                        65:11                                     65:24,25 67:5
  upcoming                                   10,12,17,22
                       violate 46:24                             we'll 40:8
   29:14                                     34:2,8,17,19
                       violating                                 we're 24:16
  updated 52:1                               35:13,19,22
                        44:15                                     60:25
  updating                                   38:5,12
                       visitor 40:9,         39:10,11,25         we've 34:24
   51:23
                        11                   40:1,6,17            63:15
  upon 13:17
                       visually              41:19 43:15,        weather 65:13
  upstairs              42:21
   66:21,22                                  18,19 44:23,        website 38:13
                       volunteer             25 45:2,3,5,
  us 19:15              25:21                                    well 10:19
   32:18 37:5                                12 46:3,6,8,         11:2 13:17
                       volunteers            14,15 47:1,5,        17:7 20:17
   47:10 55:1
                        18:3 32:14           8,14 48:7            22:24 23:1
  use 21:17
                                             57:16,21             30:7 32:4
   28:8 35:25
                                W            59:14 65:14          34:15 40:7
   47:18,22
                                             67:18 68:22,         43:22 44:22,
   48:14,25
                       wait 50:4,6           24                   24 46:13,21
   53:6,12,15,
   16,24 54:21         waived 68:25         wasn't 17:1           49:2 61:6
   55:16 63:2,25       walk 62:9            way 29:11            went 19:7,11
   64:16,22            walking 42:24         58:2 68:20           35:20 38:13



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 97 of 98
                                November 13, 2019                                ·25
  were 5:21,24          18,23 63:15         while 18:5            52:10,13
   6:8 8:22 9:5         64:6,25 66:9,       who 5:12 8:5,         53:20 54:16
   13:20 14:21,         10 67:22             11 9:12 14:6         55:11,16
   24 15:15            what's 9:9            18:15 19:14,         56:7,9,10,19,
   17:3,25 18:24        12:8,25 16:3         16,17 20:18          22 57:9 58:4,
   19:3 20:4            17:18 22:2           22:9,20 28:19        7 59:22 64:18
   21:8,12,16           30:3,12 48:5         43:14 48:14          65:10 66:25
   23:12,15,16          49:12 50:5           56:24 66:24          67:9,12,19
   26:3 29:8            55:7 56:3           whole 4:7            withdraw 25:9
   30:5 34:10,22        58:25                64:18               withdrawn
   39:12,25            whatever 22:8        why 25:2              10:19 11:2
   45:19 51:7           39:21 42:20          33:10,11,14          13:17 32:5
   55:18 56:15          66:21                39:11 45:15          44:24 53:14
   58:10 63:3          when 6:18            wide 67:22           within 7:10
   65:24                8:23 9:2,4           68:2,10             without 39:17
  weren't 33:25         10:23 11:25         will 4:6 16:5         52:16
  what 5:9,19,          15:19 17:1           30:9,16,18          witness 4:8
   21 6:2,14,23         20:16 22:4           43:10 46:22          15:19 18:24
   7:7,23 8:2,          24:1,6 26:24         58:12 60:3           24:14,15 27:3
   14,15,18 9:23        31:24 33:8           64:16 66:12          32:9 33:17
   10:5,10 11:6,        38:22 41:19          67:25 68:19          34:6 38:5
   8,25 12:3,14         43:20 46:23         willing 18:7          39:5 40:14,25
   13:7,10,16,18        47:23 49:3,8         43:19                42:1,18 48:21
   14:9,13,18,          53:16 62:8                                49:23 50:8
   20,22,23                                 wind 42:3
                        65:24 68:17                               51:2 52:24
   16:15 17:3,25                            with 6:11,12,
                       where 5:7             16,24 7:19,23        55:21 68:19,
   19:2,10 20:1,        6:21 16:20                                25
   14 21:18,19,                              8:4,20 9:5,25
                        20:22 22:14          10:5,14,15          won't 40:15
   24 22:4 24:9,        27:7,9 28:25         11:18 12:2,18       work 5:7 7:18
   19 25:10,13          30:17 34:21
   26:8 27:23                                13:7,11 14:3,        22:2 23:3,7
                        37:12 40:17          19,20 16:23          64:24
   29:6 31:9,16         41:20 43:2
   32:1,3,6                                  17:10 18:19,        worked 32:23
                        52:2,20,24           22,25 19:1,6
   33:5,12 34:18                                                 workers 21:21
                        60:21,24 61:8        20:5,19 22:20
   35:7,18,19           62:19 63:8,                               23:5
   36:8,11,23                                25:10 27:17         working 63:3
                        10,13 64:8           28:6,17 29:4,
   39:9,25 40:2,       whereupon                                 workload
   20 41:3,23                                23 30:20             21:24
                        35:22 47:14          31:23 32:11,
   42:13 44:7,8,       whether 8:16                              works 62:16
   16,23,25                                  12,19 33:6,24        66:8
                        23:12 39:12          34:18,25
   45:3,6,13                                                     would 9:22
                       which 7:14,20         35:1,3,4,7,8,
   46:18,25 47:5                                                  10:8 11:11
   48:17,22             13:23 14:2           14 37:8,11,
                        17:6 18:1,6                               12:2 14:4
   49:12 51:2,20                             17,20,25 38:6
                        28:15,18 32:2        39:1 42:22,23        18:3,5,7,11
   52:6 54:14,25                                                  19:6 22:20
                        33:22 34:3           43:11 44:18
   57:2,10,19                                                     23:22,24
   58:7,16 59:9         37:7 55:1            45:18 46:3,8,
                        57:6,13 61:13                             24:4,9,19
   60:13 61:18,                              11,18,20,22
                        62:2 64:7            47:17 48:12          25:4 26:6
   21 62:5,13,                                                    28:8,15,16,19
                        66:16                50:9 51:4,7,9


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Stephen
Case 9:19-cv-80825-DMM Document 67-6 EnteredStepp
                                             on FLSD Docket 01/13/2020 Page 98 of 98
                                November 13, 2019                                ·26
   29:17 36:5          yes 4:8,23            46:10,17,23
   37:4,21 38:25        5:5 6:7 12:10        47:17,21
   39:23 40:8,          13:2 20:17           48:5,9,17
   14,20 41:3,8,        21:10,13             49:14 50:6,
   17 42:14,15          27:11,22 30:8        15,20 51:19,
   43:14,16,20,         31:8 36:2,17,        20 52:2,6,19
   22 44:16             20 38:15,21          53:22 55:7,
   45:7,9,11,16,        39:14,18             13,15,18
   17,24 46:4,          44:10 48:16,         56:3,9,14,22
   11,18,20             18 50:21 52:5        57:8,12,13
   48:16,19 51:8        54:22 58:24          58:4,17,25
   52:14,18             60:12 61:3           59:17,21
   57:19 61:25          63:23 65:5           60:3,5,10,13,
   62:7 63:19           66:2 68:12,19        24 61:2,4,6,
   65:21,25            you 4:5,6,21,         7,8,18 62:8,
   67:22 68:17          24,25 5:3,6,         20 63:7,20
  wouldn't              7,9,12,15,21,        64:20 65:2
   39:11,19             24 6:8,18,23         66:12 68:16,
  writing 17:6          7:14 8:22,23         17
  written 17:22         9:2,9,15,17,        you're 25:17
  wrote 19:14           20,23,24             37:12 38:22
                        10:10,23             50:23 62:19,
                        11:6,17 12:8,        23 66:9,10
           Y            16,25 13:7          young 41:16
                        14:2,14,23          your 4:15,21
  YAA 10:16             16:3,15,23           5:1,4,19 6:2,
   13:12 14:20          17:9,12,18           14,18 7:5,7,
   15:8 17:25           18:12,13,15,         23 11:18
   18:7 20:20           19,21,22,23          13:16 16:7
   24:4,15 28:6,        19:10 20:5,          19:10 20:10,
   7,17,23 29:17        14,18 21:5,11        17 21:7 22:24
   32:9 33:20           22:24 23:12          25:23 27:17
   34:2,6,17            24:1,6,19            35:20 41:7
   36:24 40:15          25:2,4,10,13         43:24 48:7,22
   45:6 46:7            26:1,8,11            49:18 50:23
   49:6 52:13           27:9,21,23           58:7 67:5
   53:19 54:16,         29:8,13,18
   17,19,20,24                              yourself
                        30:6 31:16,          18:13 38:11,
   57:23,25             19,22 32:6           23
  Yeah 48:9             33:5 34:13          youth 10:16
  year 5:17             35:1,2,3,4,8,        20:10 30:10,
   8:23,25 9:1          10,16 37:16,         23,24 32:11
   49:5 55:17           22,24,25             33:1 49:4
   65:19                38:2,3,7,10,         52:14
  years 6:1,10,         13,16,20 39:6
   12,13 23:3           40:25 41:7
   25:21 32:18          42:20 43:24,                 Z
   38:18                25 44:3,7
                        45:12,15            zoomed    66:17



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
